2800 Eisenhower Avenue
Alexandria, Virginia

LEASE

 

BY AND BETWEEN

 

 

HUB PROPERTIES TRUST,

LANDLORD

 

AND

 

DIMENSIONS INTERNATIONAL, INC.

TENANT.

 

 


ARTICLE 1.......... Reference
Data........................................................................................
1

1.1...... Introduction and Subjects Referred
To...................................................................... 1

1.2......
Exhibits....................................................................................................................
2

ARTICLE 2.......... Premises and
Term..................................................................................
3

2.1......
Premises..................................................................................................................
3

2.2......
Term........................................................................................................................
3

2.3...... Extension
Option......................................................................................................
3

2.4...... Measurement of the
Premises...................................................................................
5

2.5...... Right of First
Offer...................................................................................................
6

ARTICLE 3.......... Commencement and
Condition....................................................... 6

3.1...... Commencement
Date...............................................................................................
6

3.2...... Condition/Delivery of the
Premises............................................................................
7

3.3...... Preparation of the
Premises......................................................................................
7

ARTICLE 4.......... Rent, Additional Rent, Insurance and Other Charges........ 8

4.1...... The Annual Fixed
Rent.............................................................................................
8

4.2...... Additional
Rent........................................................................................................
8

4.2.1... Real Estate
Taxes.........................................................................................
8

4.2.2... Operating
Costs.........................................................................................
10

4.2.3... Audit
Right.................................................................................................
12

4.3...... Personal Property and Sales
Taxes.........................................................................
13

4.4......
Insurance...............................................................................................................
13

4.5......
Utilities...................................................................................................................
15

4.6...... Late Payment of
Rent.............................................................................................
15

ARTICLE 5.......... Landlord’s
Covenants......................................................................
15

5.1...... Affirmative
Covenants............................................................................................
15

5.1.1... Heat and
Air-Conditioning..........................................................................
15

5.1.2... Cleaning;
Water.........................................................................................
16

5.1.3... Elevator, Lighting and
Electricity................................................................. 16

5.1.4...
Repairs......................................................................................................
17

5.2......
Interruption............................................................................................................
18

5.3...... Outside
Services....................................................................................................
18

5.4...... Access to
Building..................................................................................................
19

5.5......
Parking..................................................................................................................
19

5.6......
Indemnification.......................................................................................................
20

ARTICLE 6.......... Tenant’s Additional
Covenants................................................... 20

6.1...... Affirmative
Covenants............................................................................................
20

6.1.1... Perform
Obligations....................................................................................
20

6.1.2...
Use............................................................................................................
20

6.1.3... Repair and
Maintenance.............................................................................
20

6.1.4... Compliance with
Law.................................................................................
21

6.1.5...
Indemnification...........................................................................................
21

6.1.6... Landlord’s Right to
Enter............................................................................
21

6.1.7... Personal Property at Tenant’s
Risk............................................................. 22

6.1.8... Payment of Landlord’s Cost of
Enforcement............................................... 22

6.1.9... Yield
Up....................................................................................................
22

6.1.10. Rules and
Regulations.................................................................................
23

6.1.11. Estoppel
Certificate....................................................................................
23

6.1.12. Landlord’s Expenses For
Consents............................................................. 23

6.1.13. Financial
Information..................................................................................
23

6.2...... Negative
Covenants...............................................................................................
23

6.2.1... Assignment and
Subletting..........................................................................
23

6.2.2...
Nuisance....................................................................................................
27

6.2.3... Floor Load; Heavy
Equipment.................................................................... 27

6.2.4...
Electricity...................................................................................................
27

6.2.5... Installation, Alterations or
Additions............................................................ 28

6.2.6...
Abandonment.............................................................................................
29

6.2.7...
Signs..........................................................................................................
29

6.2.8... Oil and Hazardous
Materials.......................................................................
29

ARTICLE 7.......... Casualty or
Taking.............................................................................
31

7.1......
Termination............................................................................................................
31

7.2......
Restoration.............................................................................................................
31

7.3......
Award...................................................................................................................
32

7.4...... Effect of Casualty or Taking on the Tax Excess and the Operating Cost
Excess....... 32

ARTICLE 8..........
Defaults....................................................................................................
32

8.1...... Default of
Tenant....................................................................................................
32

8.2......
Remedies...............................................................................................................
33

8.3...... Remedies
Cumulative.............................................................................................
34

8.4...... Landlord’s Right to Cure
Defaults...........................................................................
34

8.5...... Holding
Over.........................................................................................................
35

8.6...... Effect of Waivers of
Default....................................................................................
35

8.7...... No Waiver,
etc......................................................................................................
35

8.8...... No Accord and
Satisfaction....................................................................................
35

ARTICLE 9.......... Rights of
Holders.................................................................................
36

9.1...... Rights of Mortgagees or Ground
Lessor.................................................................. 36

9.2......
Modifications.........................................................................................................
37

9.3...... Subordination, Non-Disturbance and
Attornment.................................................... 37

ARTICLE 10........ Miscellaneous
Provisions............................................................... 37

10.1....
Notices..................................................................................................................
37

10.2.... Quiet Enjoyment; Landlord’s Right to Make Alterations,
Etc................................... 37

10.3.... Lease not to be Recorded; Confidentiality of Lease
Terms...................................... 38

10.4.... Assignment of Rents and Transfer of Title; Limitation of Landlord’s
Liability............. 39

10.5.... Landlord’s
Default..................................................................................................
39

10.6.... Notice to Mortgagee and Ground
Lessor................................................................ 40

10.7....
Brokerage..............................................................................................................
40

10.8.... Applicable Law and
Construction...........................................................................
40

10.9.... Rooftop
Dish..........................................................................................................
41


LEASE

2800 Eisenhower Avenue
Alexandria, Virginia

ARTICLE 1

Reference Data

1.1              Introduction and Subjects Referred To.

This is a lease (this “Lease”) entered into by and between Hub Properties Trust,
a Maryland real estate investment trust (“Landlord”), and Dimensions
International, Inc., a Virginia corporation (“Tenant”).

Each reference in this Lease to any of the following terms or phrases shall be
construed to incorporate the corresponding definition stated in this Section
1.1.

Date of this Lease:

March  3, 2004.

Building and Property:

That building in the City of Alexandria, Virginia known as 2800 Eisenhower
Avenue (the “Building”). The Building and the land parcels on which it is
located and the sidewalks adjacent thereto are hereinafter collectively referred
to as the “Property”.

Premises:

The entire third (3rd) floor of the Building, substantially as shown on Exhibit
A hereto.

Premises Rentable Area:

29,973 square feet.

Original Term:

The period commencing on the Commencement Date and expiring June 30, 2014.

Annual Fixed Rent:

The sum of the following amounts, as the same may be adjusted pursuant to the
terms of the Lease.

 

 

Dates

Annual Fixed Rent

monthly payment

 

7/1/04 — 6/30/07*

$599,460.00

$49,955.00

 

7/1/07 — 6/30/08

$809,271.00

$67,439.25

 

7/1/08 — 6/30/09

$833,549.13

$69,462.43

 

7/1/09 — 6/30/10

$858,555.60

$71,546.30

 

7/1/10 — 6/30/11

$884,312.26

$73,692.69

 

7/1/11 — 6/30/12

$910,841.62

$75,903.47

 

7/1/12 — 6/30/13

$938,166.86

$78,180.57

 

7/1/13 — 6/30/14

$966,311.86

$80,525.99

 

 

 

 

 

*Tenant shall only be required to pay Annual Fixed Rent during this period if
the Commencement Date occurs prior to July 1, 2007 as set forth in Section 3.1
hereof.

Base Taxes:

The Taxes (as defined in Subsection 4.2.1) for the 2007 calendar year, as the
same may be reduced by the amount of any abatement.

Base Operating Costs:

The Operating Costs (as defined in Subsection 4.2.2) for the 2007 calendar year.

Tenant’s Percentage:

Twenty-six and 12/100 percent (26.12%).

Permitted Uses:

General office use, subject to the provisions of Subsection 6.1.2.

Security Deposit:

None.

Commercial General Liability Insurance Limits:

$5,000,000 per occurrence (combined single limit) for property damage, bodily
and personal injury and death.

Original Address of Landlord:

c/o REIT Management and Research LLC
400 Centre Street
Newton, MA 02458

Landlord’s Agent:

REIT Management and Research LLC

or such other entity as shall be designated by Landlord from time to time.

Original Address of Tenant:

2800 Eisenhower Avenue, Suite 300
Alexandria, VA 22314-5209
Attention: Chief Financial Officer






 

1.2              Exhibits.

The Exhibits listed below in this section are incorporated in this Lease by
reference and are to be construed as a part of this Lease.

EXHIBIT A.    Plan showing the Premises.

EXHIBIT B.     Rules and Regulations.

EXHIBIT C.    Alterations Requirements.

EXHIBIT D.    Contractor’s Insurance Requirements.

ARTICLE 2

Premises and Term

2.1              Premises.  Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord, subject to and with the benefit of the terms, covenants,
conditions and provisions of this Lease, the Premises, excluding exterior faces
of exterior walls, the common lobbies, hallways, stairways, stairwells, elevator
shafts and other common areas, and the escalators, elevators, pipes, ducts,
conduits, wires and appurtenant fixtures and other common facilities serving the
common areas, the Premises and the premises of other tenants in the Building.

Tenant shall have, as appurtenant to the Premises, rights to use, in common with
others, subject to reasonable rules of general applicability to tenants of the
Building from time to time made by Landlord of which Tenant is given notice: (a)
the common lobbies, hallways and stairways of the Building, (b) the common
escalators, elevators, pipes, ducts, conduits, wires and appurtenant fixtures
and other common facilities serving the Premises, (c) common walkways and
driveways (if any) necessary for access to the Building, and (d) if the Premises
include less than all of the rentable area of any floor of the Building, the
common toilets and other common facilities located on such floor.

2.2              Term.  The term of this Lease shall be for a period beginning
on the Commencement Date (as defined in Section 3.1) and continuing for the
Original Term and any extension of the term hereof in accordance with the
provision of this Lease, unless sooner terminated as hereinafter provided. When
the dates of the beginning and end of the Original Term have been determined
such dates shall be evidenced by a document executed by Landlord and Tenant and
delivered each to the other, but the failure of Landlord and Tenant to execute
or deliver such document shall have no effect upon such dates. The Original Term
and any extension of the term hereof in accordance with the provisions of this
Lease is hereinafter referred to as the “term” of this Lease.

2.3              Extension Option.  So long as this Lease is still in full force
and effect, and the named Tenant as set forth in Section 1.1 (or any successor
by merger, or any Affiliate) shall actually occupy at least 50% of the Premises,
Tenant shall have the right to extend the term of this Lease for one (1)
additional period (the “Extended Term”) of five (5) years.  The Extended Term
shall commence on July 1, 2014 and shall end on June 30, 2019.  All of the
terms, covenants and provisions of this Lease applicable immediately prior to
the expiration of the Original Term shall apply to the such Extended Term except
that (i) the Annual Fixed Rent for the Extended Term shall be the Market Rate
(as hereinafter defined) for the Premises determined as of the commencement of
the Extended Term, as designated by Landlord by notice to Tenant (“Landlord’s
Notice”), but subject to Tenant’s right to dispute as hereinafter provided; and
(ii) Tenant shall have no further right to extend the term of this Lease beyond
the Extended Term hereinabove provided.  If Tenant shall elect to exercise the
aforesaid option, it shall do so by giving Landlord notice of its election not
later than January 1, 2014.  If Tenant fails to give such notice to Landlord,
the term of this Lease shall automatically terminate no later than June 30,
2014, and Tenant shall have no further option to extend the term of this Lease
unless otherwise agreed to by Landlord and Tenant, it being agreed that time is
of the essence with respect to the giving of such notice.  If Tenant shall
extend the term hereof pursuant to the provisions of this Section 2.3, such
extension shall be automatically effected without the execution of any
additional documents, but the parties shall, at either’s request, execute an
agreement confirming the Annual Fixed Rent for the Extended Term.

“Market Rate” shall mean the then fair market annual rental rate and terms for
the Premises for the applicable period (determined as set forth below).  If
Tenant disagrees with Landlord’s designation of the Market Rate, and the parties
cannot agree upon the Market Rate by the date that is thirty (30) days following
Landlord’s Notice, then the Market Rate shall be submitted for determination as
follows: Within fifteen (15) days after the expiration of such thirty (30) day
period, Landlord and Tenant shall each give notice to the other specifying the
name and address of the broker each has chosen.  The two brokers so chosen shall
meet within ten (10) days after the second broker is appointed and if, within
twenty (20) days after the second broker is appointed, the two brokers shall not
agree upon a determination of the Market Rate in accordance with the provisions
of this Section 2.3 they shall together appoint a third broker.  If only one
broker shall be chosen whose name and address shall have been given to the other
party within such fifteen (15) day period and who shall have the qualifications
hereinafter set forth, that sole broker shall render the decision which would
otherwise have been made as hereinabove provided.

If said two brokers cannot agree upon the appointment of a third broker within
ten (10) days after the expiration of such twenty (20) day period, then either
party, on behalf of both and on notice to the other, may request such
appointment by the nearest office of the American Arbitration Association (or
any successor organization) in accordance with its then prevailing rules.  In
the event that all three brokers cannot agree upon such Market Rate within ten
(10) days after the third broker shall have been selected, then each broker
shall submit his or her designation of such Market Rate to the other two brokers
in writing; and Market Rate shall be determined by calculating the average of
the two numerically closest (or, if the values are equidistant, all three)
values so determined.

Each of the brokers selected as herein provided shall have at least ten (10)
years experience as a commercial real estate broker in the greater Alexandria,
Virginia area (i.e., the Washington Capital Beltway area) dealing with
properties of the same type and quality as the Building.  Each party shall pay
the fees and expenses of the broker it has selected and the fees of its own
counsel.  Each party shall pay one half (1/2) of the fees and expenses of the
third broker (or the sole broker, if applicable) and all other expenses of the
appraisal.  The decision and award of the broker(s) shall be in writing and
shall be final and conclusive on all parties, and counterpart copies thereof
shall be delivered to both Landlord and Tenant.  Judgment upon the award of the
broker(s) may be entered in any court of competent jurisdiction.

Both brokers or a majority of them (or the sole broker, if applicable) shall
determine the Market Rate of the Premises for the Extended Term and render a
decision and award as to their determination to both Landlord and Tenant (a)
within twenty (20) days after the appointment of the second broker, (b) within
twenty (20) days after the appointment of the third broker or (c) within fifteen
(15) days after the appointment of the sole broker, as the case may be.  In
rendering such decision and award, the broker(s) shall assume (i) that neither
Landlord nor the prospective tenant is under a compulsion to rent, (ii) that
Landlord and Tenant are typically motivated, well-informed and well-advised, and
each is acting in what it considers its own best interest and (iii) that in the
event the Premises are destroyed or damaged by fire or other casualty prior to
the commencement of the Extended Term, they have been fully restored.  The
brokers shall also take into consideration any increases or possible increases
in rent then being included in leases for comparable space in the Building or in
comparable buildings based on changes in price indices, cost of living or other
similar increases, or periodic market rental adjustments.  In rendering such
decision and award, the broker(s) shall consider the fair market annual rents
(as the same may increase over time) then being charged for comparable available
space in comparable buildings in the greater Alexandria, Virginia area, but
shall not modify the provisions of this Lease.

If the dispute between the parties as to the Market Rate has not been resolved
before the commencement of Tenant’s obligation to pay the Annual Fixed Rent
based upon determination of such Market Rate, then Tenant shall pay the Annual
Fixed Rent under the Lease based upon the Market Rate designated by Landlord in
Landlord’s Notice until either the agreement of the parties as to the Market
Rate, or the decision of the broker(s), as the case may be, at which time Tenant
shall pay any underpayment of the Annual Fixed Rent to Landlord, or Landlord
shall refund any overpayment of the Annual Fixed Rent to Tenant.

Landlord and Tenant hereby waive the right to an evidentiary hearing before the
broker(s) and agree that the appraisal shall not be an arbitration nor be
subject to state or federal law relating to arbitrations.

2.4              Measurement of the Premises.  Landlord and Tenant agree that
the Premises Rentable Area identified in Section 1.1 is recited for Landlord’s
administrative purposes only and that, although the Annual Fixed Rent has been
determined by reference to such square footage (regardless of the possibility
that the actual measurement of the Premises may be more or less than the number
identified, irrespective of measurement method used), Annual Fixed Rent and
Tenant’s Percentage shall not be changed except as expressly provided in this
Section 2.4.

Either party hereto may, not later than thirty (30) days after the Date of this
Lease, request that an exact measurement of the Premises be made in accordance
with the measurement method recommended by Building Owners and Managers
Association.  Such measurement shall be made by an architect or engineer
designated by Landlord at the cost and expense of the requesting party.  If the
rentable area of the Premises, as so measured, is more than one hundred one
percent (101%) or less than ninety-nine percent (99%) of the Premises Rentable
Area as set forth in Section 1.1: (i) the definition of Premises Rentable Area
set forth in Section 1.1 shall be deemed amended in accordance with such
measurement; (ii) Annual Fixed Rent shall, be recomputed by multiplying the
Annual Fixed Rent as set forth in Section 1.1 by a fraction (the “Fraction”),
the numerator of which shall be the rentable area as so measured and the
denominator of which shall be the Premises Rentable Area set forth in Section
1.1; and (iii) Tenant’s Percentage shall be recomputed to be the percentage
determined by multiplying Tenant’s Percentage as set forth in Section 1.1 by the
Fraction.  Any payment due to Landlord as the result of such adjustment shall be
paid within fifteen (15) days after notice to Tenant of such computation.  Any
payment due to Tenant as a result of such adjustment shall be credited against
installments of Annual Fixed Rent thereafter becoming due.  In the event of any
adjustment pursuant to this Section 2.4, Landlord and Tenant shall promptly
execute a written statement setting forth the recomputed Premise Rentable Area,
Annual Fixed Rent, and Tenant’s Percentage, but the failure by either party to
execute such a statement shall have no effect on the validity of such
recomputation.

If (i) neither Landlord nor Tenant requests any adjustment as herein provided
within the time limit provided, or (ii) such adjustment is requested, but the
rentable area is within the two (2%) percent range set forth above, Annual Fixed
Rent, Tenant’ s Percentage, and Premises Rentable Area shall remain as set forth
in Section 1.1, and neither Landlord nor Tenant shall have any right to any
adjustment.

2.5              Right of First Offer.  So long as (i) there then exists no
Default of Tenant, (ii) Dimensions International, Inc. (or any successor by
Merger or any Affiliate) shall occupy the entire Premises, and (iii) this Lease
is still in full force and effect, then if any space located in the Building
shall become available for lease by Landlord, Landlord shall so notify Tenant,
and shall identify the space available (the “Offered Space”) together with the
rental rate and other terms and conditions (collectively, the “Terms”) under
which in good faith Landlord intends to offer such space to third parties (which
may include a term whose expiration date is not co-terminous with the term
applicable to the space then constituting the Premises demised hereunder) and
the date on which such Offered Space is expected to be available, and Tenant
may, by giving notice to Landlord within ten (10) days after receipt of such
notice, irrevocably elect to lease the Offered Space on the Terms.  If Tenant
shall have so elected to lease the Offered Space, it shall enter into an
amendment to this Lease within ten (10) days after it shall have received the
same from Landlord, confirming the lease of such Offered Space to Tenant on the
Terms.  If Tenant shall not elect to lease the Offered Space within the
aforesaid 10-day period, then Landlord shall thereafter be free to lease any or
all of such Offered Space to a third party or parties from time to time on such
terms and conditions as it may deem appropriate, it being agreed that time is of
the essence with respect to the exercise of Tenant’s rights under this
paragraph.  The provisions hereof shall not apply, and space shall not be deemed
“available for lease” hereunder if Landlord shall intend either (a) to enter
into a lease of such space pursuant to the terms of the lease to Statoil Energy,
Inc. or (b) to renew or extend the lease with (or grant a new lease to) Statoil
Energy, Inc. or any other entity (or any party affiliated with such entity) then
occupying such space pursuant to a sublease in effect as of the Date of this
Lease.

ARTICLE 3

Commencement and Condition

3.1              Commencement Date.  The “Commencement Date” shall be the
earlier to occur of (i) July 1, 2007 or (ii) the date that Landlord elects to
have the term of this Lease commence pursuant to paragraph 10(b) of that certain
Consent to Sublease Agreement (the “Consent”), dated March ___ 2004, by and
among Landlord, Statoil Energy, Inc., Hess Energy, Inc. and Tenant.  Landlord
and Tenant acknowledge that Tenant shall have occupied the Premises prior to the
Commencement Date pursuant to a Sub-Sublease Agreement, dated ___________, 2004,
by and between Hess Energy, Inc. and Tenant (the “Sublease”).  Landlord and
Tenant agree that the Sublease and the Consent shall apply only through the day
preceding the Commencement Date and, with respect to periods thereafter,
Landlord’s and Tenant’s obligations shall be governed only by this Lease.

3.2              Condition/Delivery of the Premises.  Tenant acknowledges that
it has inspected the Premises and the Building and has found the condition of
both satisfactory and is not relying on any representations of Landlord or
Landlord’s agents or employees as to such condition and is agreeing to accept
the Premises in “as is” condition.

3.3              Preparation of the Premises.  Tenant may, at its sole cost and
expense, have plans (“Tenant’s Plans”) prepared for certain improvements to the
Premises that it desires to perform, which shall be in accordance with
Landlord’s plan submission standards set forth in Exhibit C attached hereto and
made a part hereof, and submit the same to Landlord for Landlord’s reasonable
approval.  Promptly after approval of Tenant’s Plans by Landlord, Tenant shall
exercise all reasonable efforts to complete the work specified therein
(collectively, the “Third Floor Work”), in a timely manner.  Landlord shall
provide Tenant with a single improvement allowance (the “Landlord’s
Contribution”) equal to the lesser of the cost of the Third Floor Work shown by
such invoices or $524,527.50.  For purposes of this paragraph, “cost” shall be
the actual cost to Tenant of performing the Third Floor Work including, without
limitation, all architectural and engineering fees and expenses and all
contractor charges for the cost of the work and materials, profit, general
conditions and overhead and supervision and all filing fees and other permitting
costs.  Notwithstanding the foregoing, Landlord agrees that Tenant may apply up
to $149,865.00 of Landlord’s Contribution towards independent third party “soft”
costs associated with the Third Floor Work, including, without limitation,
consulting fees, costs of cabling, set up of computers, modems, telephones,
other office equipment and any applicable moving costs.

Tenant may requisition payment of Landlord’s Contribution monthly, provided that
the installments (hereinafter “Progress Payments”) of Landlord’s Contribution
shall not exceed the costs invoiced to Tenant as of the date of requisition
toward which Landlord’s Contribution may be applied, less any amounts previously
paid by Landlord.  Each requisition for a Progress Payment shall include (i) a
detailed breakdown of the costs of the Third Floor Work incurred during the
period covered by the requisition and to date, (ii) copies of invoices from
Tenant’s architect, contractor and/or supplier(s), as applicable, for all such
costs of the Third Floor Work (to the extent not submitted with a prior
requisition), (iii) a certification from Tenant’s architect that all of the
construction work to be paid for by the Progress Payment has been completed in
accordance with Tenant’s Plans, and (iv) waivers and releases of liens from all
parties providing labor or materials in connection with such portion of the
Third Floor Work to be paid for by the Progress Payment and all prior work. 
Landlord shall make each Progress Payment within thirty (30) days after
Landlord’s receipt of a Progress Payment requisition with all required
supporting documentation.  After the completion of all of the Third Floor Work,
Tenant may submit a requisition to Landlord for payment of the balance of
Landlord’s Contribution (the “Final Payment”).  Such requisition shall include
(i) a detailed breakdown of all of the costs of the Third Floor Work, (ii)
copies of invoices from Tenant’s architect, contractor and/or supplier(s), as
applicable, for all costs to be reimbursed by the Final Payment, to the extent
not previously provided, (iii) full and final lien waivers from all parties
providing labor or materials in connection with the Third Floor Work and (iv) a
certificate of occupancy for the Premises.  Landlord shall make the Final
Payment to Tenant within thirty (30) days after Landlord’s receipt of a timely
requisition for the Final Payment with all required supporting documentation. 
Notwithstanding any of the foregoing, Landlord shall have no obligation to make
any Progress Payment or the Final Payment at any time during which Tenant shall
be in default of any of its obligations under this Lease.

Landlord and Tenant acknowledge that the Third Floor Work or portions thereof
may be performed by Tenant prior to the Commencement Date (i.e., during the term
of the Sublease) and, to the extent that any portion (or all) of Landlord’s
Contribution has been applied towards any work performed prior to the
Commencement Date, it shall not be available to Tenant during the term of this
Lease.  Any Third Floor Work performed prior to the Commencement Date must be
performed in accordance with the requirements of this Lease, including, without
limitation, the requirements specified in Section 6.2.5, Exhibit C and Exhibit
D.

ARTICLE 4

Rent, Additional Rent, Insurance and Other Charges

4.1              The Annual Fixed Rent.  Tenant shall pay Annual Fixed Rent to
Landlord, or as otherwise directed by Landlord, without offset, abatement
(except as provided in Article 7), deduction or demand.  Annual Fixed Rent shall
be payable in equal monthly installments, in advance, on the first day of each
and every calendar month during the term of this Lease, at the Original Address
of Landlord, or at such other place as Landlord shall from time to time
designate by notice, by check or wire transfer drawn on a domestic bank.

Annual Fixed Rent for any partial month shall be prorated on a daily basis
(based on a 365 day year), and if Annual Fixed Rent commences on a day other
than the first day of a calendar month, the first payment which Tenant shall
make to Landlord shall be payable on the date Annual Fixed Rent commences and
shall be equal to such pro-rated amount plus the installment of Annual Fixed
Rent for the succeeding calendar month.

4.2              Additional Rent.  Tenant covenants and agrees to pay Tenant’s
Percentage of Taxes and Operating Costs as provided in Sections 4.2.1 and 4.2.2
and all other charges and amounts payable by or due from Tenant to Landlord (all
such amounts referred to in this sentence being “Additional Rent”).

4.2.1        Real Estate Taxes.  If Taxes (as hereinafter defined) assessed
against the Property (or estimated to be due by governmental authority) for any
fiscal tax period (a “Tax Year”) during the term of this Lease shall exceed Base
Taxes, whether due to increase in rate or reassessment of the Property, or both,
Tenant shall reimburse Landlord therefor, as Additional Rent, in an amount equal
to Tenant’s Percentage of any such excess (the “Tax Excess”).  Except as
otherwise provided in the immediately following paragraph, Tenant shall pay the
Tax Excess to Landlord at least ten (10) days prior to the date or dates within
any year during the term hereof that the same, or any fractional share thereof,
shall be due and payable to any governmental authority responsible for
collection of same (as stated in a notice to Tenant given at least thirty (30)
days prior to the date or dates any such payment shall be due, which notice
shall set forth the manner of computation of any Tax Excess due from Tenant),
except that such payment shall be made to Landlord not later than ten (10) days
after such notice to Tenant, if such notice is given subsequent to the date
thirty (30) days prior to the date the same is due and payable as aforesaid.

At Landlord’s election, Tenant shall pay to Landlord, as Additional Rent on the
first day of each calendar month during the term but otherwise in the manner
provided for the payment of Annual Fixed Rent, estimated payments on account of
the Tax Excess, such monthly amounts to be sufficient to provide Landlord by the
time Tax payments are due or are to be made by Landlord a sum equal to the Tax
Excess, as reasonably estimated by Landlord from time to time on account of
Taxes for the then current Tax Year.  If the total of such monthly remittances
for any Tax Year is greater than the Tax Excess for such Tax Year, Landlord
shall credit such overpayment against Tenant’s subsequent obligations on account
of Taxes (or promptly refund such overpayment if the term of this Lease has
ended and Tenant has no further obligations to Landlord); if the total of such
remittances is less than the Tax Excess for such Tax Year, Tenant shall pay the
difference to Landlord within ten (10) days after being so notified by Landlord.

If, after Tenant shall have made all payments due to Landlord pursuant to this
subsection 4.2.1, Landlord shall receive a refund of any portion of Taxes as a
result of an abatement of such Taxes by legal proceedings, settlement or
otherwise (without either party having any obligation to undertake any such
proceedings), Landlord shall pay or credit to Tenant Tenant’s Percentage of that
percentage of the refund (after first deducting actual, reasonable expenses,
including attorneys’, consultants’ and appraisers’ fees, incurred in connection
with obtaining any such refund) which equals the percentage of the applicable
Tax Year included in the term hereof, provided however, in no event shall Tenant
be entitled to receive more than the sum of payments actually made by Tenant on
account of Taxes with respect to such Tax Year or to receive any payment if
Taxes for any Tax Year are less than Base Taxes.

In the event that the Commencement Date shall occur or the term of this Lease
shall expire or be terminated during any Tax Year, or should the Tax Year or
period of assessment of real estate taxes be changed or be more or less than one
(1) year, or should Tenant’s Percentage be modified during any Tax Year due to a
change in the rentable area of the Building and/or the Premises or otherwise, as
the case may be, then the amount of Tax Excess which may be otherwise payable by
Tenant as provided in this subsection 4.2.1 shall be pro-rated on a daily basis
based on a 365 day Tax Year.

“Taxes” shall mean all taxes, assessments, excises and other charges and
impositions which are general or special, ordinary or extraordinary, foreseen or
unforeseen, of any kind or nature which are levied, assessed or imposed at any
time during the term by any governmental authority upon or against or with
respect to the Property, Landlord or the owner or lessee of personal property
used by or on behalf of Landlord in connection with the Property, or taxes in
lieu thereof, and additional types of taxes to supplement real estate taxes due
to legal limits imposed thereon.  If, at any time during the term of this Lease,
any tax or excise on rents or other taxes, however described, are levied or
assessed against Landlord, either wholly or partially in substitution for, or in
addition to, real estate taxes assessed or levied on the Property, such tax or
excise on rents from the Property shall be included in Taxes; however, Taxes
shall not include franchise, estate, inheritance, succession, capital levy,
income (except to the extent that a tax on income or revenue is levied solely on
rental revenues and not on other types of income and then only from rental
revenue generated by the Property) or excess profits taxes assessed on
Landlord.  Taxes also shall include all actual court costs, attorneys’,
consultants’ and accountants’ fees, and other expenses reasonably incurred by
Landlord contesting Taxes through and including all appeals.  Taxes shall
include any estimated payment made by Landlord on account of a fiscal tax period
for which the actual and final amount of taxes for such period has-not been
determined by the governmental authority as of the date of any such estimated
payment.

4.2.2        Operating Costs.  If, during the term hereof, Operating Costs (as
hereinafter defined) paid or incurred by Landlord in any twelve-month period
established by Landlord (an “Operating Year”) shall exceed Base Operating Costs,
Tenant shall reimburse Landlord for the Tenant’s Percentage of any such excess
(such amount being hereinafter referred to as the “Operating Cost Excess”). 
Within one hundred twenty (120) days after the end of each Operating Year,
Landlord shall furnish to Tenant an itemized statement of Operating Costs,
prepared, allocated and computed in accordance with generally accepted
accounting principles, consistently applied (the “Final Statement”).  Any Final
Statement shall be final and binding upon Tenant unless it shall within four (4)
months after receipt thereof, contest any items therein by giving notice to
Landlord specifying each item contested and the reasons therefor.  Except as
otherwise provided in the immediately following paragraph, Tenant shall pay the
Operating Cost Excess to Landlord within thirty (30) days from the date Landlord
shall furnish to Tenant the Final Statement.

At the election of Landlord, Tenant shall pay to Landlord, as Additional Rent on
the first day of each calendar month during the term but otherwise in the manner
provided for the payment of Annual Fixed Rent, estimated payments on account of
Operating Cost Excess, such monthly amounts to be sufficient to provide to
Landlord, by the end of each Operating Year, a sum equal to the Operating Cost
Excess for such Operating Year, as estimated by Landlord from time to time
during such Operating Year.  If, at the expiration of each Operating Year in
respect of which monthly installments of Operating Cost Excess shall have been
made as aforesaid, the total of such monthly remittances is greater than the
Operating Cost Excess for such Operating Year, Landlord shall credit such
overpayment against Tenant’s subsequent obligations on account of Operating
Costs (or promptly refund such overpayment if the term of this Lease has ended
and Tenant has no further obligation to Landlord); if the total of such
remittances is less than the Operating Cost Excess for such Operating Year,
Tenant shall pay the difference to Landlord within ten (10) days after being so
notified by Landlord.  In no event shall Tenant be entitled to receive any
reimbursement or credit if Operating Costs for any Operating Year are less than
Base Operating Costs.

In the event that the Commencement Date shall occur or the term of this Lease
shall expire or be terminated during any Operating Year or Tenant’s Percentage
shall be modified during any Operating Year due to a change in the rentable area
of the Building and/or the Premises or otherwise, as the case may be, then the
amount of Operating Cost Excess which may be payable by Tenant as provided in
this subsection 4.2.2 shall be pro-rated on a daily basis based on a 365 day
Operating Year.

“Operating Costs” shall include, without limitation, all costs and expenses paid
or incurred for the operation, cleaning, management, maintenance, repair, upkeep
and security of the Property, including, without limitation:

(a)               all salaries, wages, fringe benefits, payroll taxes and
workmen’s compensation insurance premiums related thereto and all other costs
paid or incurred with respect to employment of personnel engaged in operation,
administration, cleaning, maintenance, repair, upkeep and security of the
Property including, without limitation, supervisors, property managers,
accountants, bookkeepers, janitors, carpenters, engineers, mechanics,
electricians and plumbers;

(b)               all utilities and other costs related to provision of heat
(including oil, steam and/or gas), electricity, air conditioning, and water
(including sewer charges) and other utilities to the Property (exclusive of
reimbursement to Landlord for any of same received as a result of direct billing
to any tenant of the Building);

(c)                all costs, including supplies, material and equipment costs,
for cleaning and janitorial services to the Property, the Building and, if
applicable, adjacent walks and ways (including, without limitation, trash
removal and interior and exterior window cleaning), and interior and exterior
landscaping and pest control;

(d)               the cost of replacements for tools and other similar equipment
used in the repair, maintenance, cleaning and protection of the Property,
provided that, in the case of any such equipment used jointly on other property
of Landlord, such costs shall be suitably prorated among the Property and such
other properties;

(e)               all costs and premiums for fire, casualty, rental income,
liability and such other insurance as may be maintained from time to time by
Landlord relating to the Property and premiums for fidelity bonds covering
persons having custody or control over funds or other property of Landlord
relating to the Property;

(f)                 all costs of maintaining, repairing, decorating, operating,
administering, inspecting and protecting the Property (including, without
limitation, lighting, installation, maintenance, repair and alteration of signs,
snow removal on the Property and adjacent walks and ways, paving, patching and
restriping of parking areas and operation, maintenance, replacement and repair
of heating, ventilating and air conditioning equipment, fire protection and
security systems, elevators, roofs, parking areas and any other common Building
equipment, systems or facilities), all costs of structural and other repairs and
replacements (other than repairs for which Landlord has received full
reimbursement from contractors, other tenants of the Building or from others)
necessary to keep the Property in good working order, repair, appearance and
condition;

(g)               costs of compliance with any laws, rules, regulations,
ordinances, agreements or standards applicable to the Building or the Property,
which conformance is not the responsibility of any tenant of the Building, and
which Landlord elects or is required to perform, and costs of removal or
remediation of any Hazardous Materials in the Building or Property, which is not
the responsibility of any tenant of the Building, and which Landlord elects to
perform;

(h)               all costs incurred in connection with the administration and
supervision of all matters referred to in items (a) through (g) hereof and in
performing Landlord’s obligations under Article 5, including Landlord’s office
overhead costs provided that, if any such administrative or supervisory
personnel are also employed on other property of Landlord, such cost of
compensation shall be suitably prorated among the Property and such other
properties;

(i)                 payments under all service contracts relating to matters
referred to in Items (a) through (h) hereof;

(j)                 a management fee of up to four (4%) percent of gross rents
payable by tenants of the Property; and

(k)               attorney’s fees and disbursements (exclusive of any such fees
and disbursements incurred in tax abatement proceedings or in the preparation of
leases) and auditing and other professional fees and expenses.

If, during the term of this Lease, Landlord shall make any capital expenditure,
the total cost of which is not included in Operating Costs for the Operating
Year in which it was made, Landlord may include in Operating Costs for the
Operating Year in which such expenditure was made and in Operating Costs for
each succeeding Operating Year an annual charge-off of such capital
expenditure.  Annual charge-offs shall be equal to the level payments of
principal and interest necessary to amortize the original capital expenditure
over the useful life of the improvement, repair, alteration or replacement made
with the capital expenditure using an interest rate reasonably determined by
Landlord as being the interest rate being charged at the time of the original
capital expenditure for long-term mortgages by institutional lenders on like
properties within the greater Alexandria, Virginia area; and the useful life
shall be determined reasonably by Landlord in accordance with generally accepted
accounting principles, consistently applied.

In addition, if during any portion of any Operating Year for which Operating
Costs are being computed, less than ninety-five percent (95%) of the rentable
area of the Building was leased to tenants or if Landlord is supplying less than
ninety-five percent (95%) of the rentable area of the Building with the services
and utilities being supplied hereunder, Landlord shall reasonably project, on an
item-by-item basis, the Operating Costs that would have been incurred if
ninety-five percent (95%) of the Building were occupied for such Operating Year
and such services and utilities were being supplied to ninety-five percent (95%)
of the rentable area of the Building, and such projected amount shall, for the
purposes hereof, be deemed to be the Operating Costs for such Operating Year.

4.2.3        Audit Right.  Provided Tenant shall have timely paid all amounts
invoiced by Landlord on account of Operating Costs for the applicable Operating
Year, Landlord shall permit Tenant and its accountants, at Tenant’s expense
except as otherwise hereinafter provided, to review, at Landlord’s home office
or other location containing such records, any of Landlord’s invoices and
statements relating to Operating Costs for such Operating Year, provided that
such review is commenced within four (4) months of Tenant’s receipt of the Final
Statement and thereafter undertaken by Tenant and its accountants (but not any
party compensated by Tenant on a contingency fee arrangement) with due
diligence.  If Tenant objects to Landlord’s accounting of any Operating Costs
and elects to review Landlord’s documentation as provided above, Tenant shall
complete its review of Landlord’s invoices and statements within two (2) months
of the commencement of such review.  On or before the date six (6) months
following receipt of the Final Statement, Tenant shall notify Landlord that
Tenant disputes the correctness of such accounting, specifying the particular
line items in which the accounting is claimed to be incorrect.  If such dispute
has not been settled by agreement within two (2) months thereafter, either party
may submit the dispute to arbitration in accordance with the commercial
arbitration rules of the American Arbitration Association.  The decision of the
arbitrators shall be final and binding on Landlord and Tenant and judgment
thereon may be entered in any court of competent jurisdiction.

If it should be agreed or decided that Operating Costs were overstated by five
percent (5%) or more, then Landlord shall promptly reimburse Tenant for the
reasonable costs incurred by Tenant in reviewing Landlord’s invoices and
statements, Tenant’s reasonable arbitration costs plus any excess amount paid by
Tenant on account of overstated Operating Costs and interest at the Default
Rate.  If it should be agreed or decided that Operating Costs were not
overstated at all, then Tenant shall, as Additional Rent, promptly reimburse
Landlord for its costs incurred in the arbitration and in preparing for Tenant’s
review of invoices and statements, and if Operating Costs shall have been
understated or Tenant shall not have paid the Operating Cost Excess in full,
Tenant shall, as Additional Rent, promptly pay any deficiency in the payments
thereafter made on account of Operating Cost Excess.  If it should be agreed or
decided that Operating Costs were overstated by less than five percent (5%),
Landlord shall promptly reimburse Tenant any excess amount paid by Tenant on
account of overstated Operating Costs, with interest at the Default Rate, and
each party shall be responsible for its own costs incurred in connection with
such dispute.

Tenant shall keep confidential (and shall cause any third party assisting Tenant
with any such audit to keep confidential) all information obtained during the
audit process including any settlements or arbitration awards made.  Landlord
may require Tenant to execute and deliver a separate confidentiality agreement
further specifying Tenant’s obligations and Landlord’s remedies for breach, as a
condition to commencement of the audit.

4.3              Personal Property and Sales Taxes.  Tenant shall pay all taxes
charged, assessed or imposed upon the personal property of Tenant and all taxes
on the sales of services or inventory, merchandise and any other goods by Tenant
in or upon the Premises.

4.4              Insurance.

4.4.1    Tenant shall, at its expense, take out and maintain, throughout the
term of this Lease, the following insurance:

(a)               Commercial general liability insurance (on an occurrence basis
and on a 1988 ISO CGL form or its equivalent, including without limitation,
broad form contractual liability, bodily injury, property damage, fire legal
liability, and products and completed operations coverage) under which Tenant is
named as an insured and Landlord and Landlord’s Agent (and the holder of any
mortgage on the Premises or Property, as set out in a notice from time to time)
are named (on an ISO Form 20226 or as otherwise acceptable to Landlord) as
additional insureds as their interests may appear, in an amount which shall, at
the beginning of the term, be at least equal to the Commercial General Liability
Insurance Limits, and, which, from time to time during the term, shall be for
such higher limits, if any, as Landlord shall determine to be customarily
carried in the area in which the Premises are located at property comparable to
the Premises and used for similar purposes;

(b)               Worker’s compensation insurance with statutory limits covering
all of Tenant’s employees working on the Premises; and

(c)                So-called “special form” property insurance on a “replacement
cost” basis with an agreed value endorsement covering all furniture,
furnishings, fixtures and equipment and other personal property brought to the
Premises by Tenant or any party claiming under Tenant and all improvements and
betterments to the Premises performed at Tenant’s expense.

4.4.2    All such policies shall contain deductibles not in excess of that
reasonably approved by Landlord, shall contain a clause confirming that such
policy and the coverage evidenced thereby shall be primary with respect to any
insurance policies carried by Landlord and shall be obtained from responsible
companies qualified to do business and in good standing in the state or district
in which the Property is located, which companies shall have a general policy
holder’s rating in Best’s of at least A+ X or otherwise be acceptable to
Landlord.  A certificate (on ACORD Form 27 or its equivalent) of the insurer,
certifying that such policy has been issued and paid in full, providing the
coverage required by this Section and containing provisions specified herein,
shall be delivered to Landlord prior to the commencement of the term of this
Lease and, upon renewals, not less than thirty (30) days prior to the expiration
of such coverage.  Each such policy shall be non-cancelable with respect to the
interest of Landlord and such mortgagees of the Property (and others that are in
privity of estate with Landlord of which Landlord provides notice to Tenant from
time to time) without at least thirty (30) days’ prior written notice thereto. 
Any insurance required of Tenant under this Lease may be furnished by Tenant
under a blanket policy carried by it provided that such blanket policy shall
reference the Premises, and shall guarantee a minimum limit available for the
Premises equal to the insurance amounts required in this Lease.  Landlord may,
at any time, and from time to time, inspect and/or copy any and all insurance
policies required to be procured by Tenant hereunder.

4.4.3    Landlord and Tenant shall each endeavor to secure an appropriate clause
in, or an endorsement upon, each property damage insurance policy obtained by it
and covering the Building, the Premises or the personal property, fixtures and
equipment located therein or thereon, pursuant to which the respective insurance
companies waive subrogation and permit the insured, prior to any loss, to agree
with a third party to waive any claim it might have against said third party. 
The waiver of subrogation or permission for waiver of any claim hereinbefore
referred to shall extend to the agents of each party and its employees and, in
the case of Tenant, shall also extend to all other persons and entities
occupying or using the Premises by, through or under Tenant.  If and to the
extent that such waiver or permission can be obtained only upon payment of an
additional charge then the party benefiting from the waiver or permission shall
pay such charge upon demand, or shall be deemed to have agreed that the party
obtaining the insurance coverage in question shall be free of any further
obligations under the provisions hereof relating to such waiver or permission
from such insurance companies.

Subject to the foregoing provisions of this Subsection 4.4.3, and insofar as may
be permitted by the terms of the insurance policies carried by it, each party
hereby releases the other with respect to any claim which it might otherwise
have against the other party for any loss or damage excluding any deductible
amounts, to the extent such damage is actually covered or would have been
covered by policies of insurance required by this Lease to be carried by the
respective parties hereunder.  In addition, Tenant agrees to exhaust any and all
claims against its insurer(s) prior to commencing an action against Landlord for
any property loss.

4.5              Utilities.  Tenant shall pay all charges for telephone and
other utilities or services not supplied by Landlord pursuant to Subsections
5.1.1 and 5.1.2, whether designated as a charge, tax, assessment, fee or
otherwise, all such charges to be paid as the same from time to time become
due.  Except as otherwise provided in this Subsection 4.5 or in Article 5, it is
understood and agreed that Tenant shall make its own arrangements for the
installation or provision of all utilities and services and that Landlord shall
be under no obligation to furnish any utilities to the Premises.

4.6              Late Payment of Rent.  If any installment of Annual Fixed Rent
or any Additional Rent is not paid on or before the date the same is due, it
shall bear interest (as Additional Rent) from the date due until the date paid
at the Default Rate (as defined in Section 8.4).  In addition, if any
installment of Annual Fixed Rent or Additional Rent is unpaid for more than five
(5) days after the date due, Tenant shall pay to Landlord a late charge equal to
the greater of One Hundred Dollars ($100) or ten percent (10%) of the delinquent
amount.  The parties agree that the amount of such late charge represents a
reasonable estimate of the cost and expense that would be incurred by Landlord
in processing and administration of each delinquent payment by Tenant, but the
payment of such late charges shall not excuse or cure any default by Tenant
under this Lease.  Absent specific provision to the contrary, all Additional
Rent shall be due and payable in full ten (10) days after demand by Landlord.

ARTICLE 5

Landlord’s Covenants

5.1              Affirmative Covenants.  Landlord shall, during the term of this
Lease provide the following:

5.1.1        Heat and Air-Conditioning.  Landlord shall provide and maintain
heat, ventilation and air-conditioning equipment (“HVAC”) sufficient to maintain
the Premises at comfortable temperatures for general office use, subject to all
federal, state and municipal regulations, during Normal Building Operating Hours
(as defined in the Rules and Regulations) and subject to compliance by Tenant
with the following and the provisions of Section 6.2.4.  If Tenant shall require
HVAC at times other than Normal Building Operating Hours, Landlord may furnish
such service and Tenant shall pay therefor such charges as may from time to time
be in effect (which charges, as of the Date of this Lease, are $50.00 per
hour).  If the temperature otherwise maintained in any portion of the Premises
by the HVAC system is affected as a result of (i) the type or quantity of any
lights, machines or equipment used by Tenant in the Premises, (ii) the occupancy
of any portion of the Premises by more than one person per two hundred (200)
square feet of rentable area, (iii) an electrical load for lighting or power in
excess of the limits specified in Section 6.2.4, or (iv) any partitioning or
other improvements installed by Tenant, then at Tenant’s sole cost, Landlord may
install any equipment, or modify any existing equipment Landlord deems necessary
to restore the temperature balance.  Tenant agrees to use reasonable efforts to
keep closed, when necessary, blinds or other window treatments which, because of
the sun’s position, must be closed to provide for the efficient operation of the
air conditioning system, and Tenant agrees to cooperate with Landlord and to
abide by the reasonable regulations and requirements which Landlord may
prescribe for the proper functioning and protection of the HVAC system.

5.1.2        Cleaning; Water.  Landlord shall provide cleaning, maintenance and
landscaping to the common areas of the Building and Property (including snow
removal to the extent necessary to maintain reasonable access to the Building)
in accordance with standards generally prevailing throughout the term hereof in
comparable office buildings in the greater Alexandria, Virginia area; and
furnish water for ordinary drinking, lavatory and toilet facilities (as opposed
to special laboratory or other uses in excess of general office uses) and to
cause the Premises to be cleaned in accordance with standards of comparable
office buildings in the greater Alexandria, Virginia area.  Tenant shall pay to
Landlord upon invoice the actual costs incurred by Landlord for (x) extra
cleaning work in the Premises required because of carelessness, indifference,
misuse or neglect on the part of Tenant or its subtenants or its or their
employees or visitors, and (y) removal from the Premises and the Building of any
refuse and rubbish of Tenant in excess of that ordinarily accumulated in
business office occupancy, including, without limitation, kitchen refuse, or at
times other than Landlord’s standard cleaning times.  Notwithstanding the
foregoing, Landlord shall not be required to clean any portions of the Premises
used for preparation, serving or consumption of food or beverages or other
special purposes if same require greater or more difficult cleaning work than
office areas, and Tenant agrees, at Tenant’s expense, to retain Landlord’s
cleaning contractor to perform such extra cleaning, provided that the charges of
such cleaning contractor shall be commercially reasonable.

Landlord, its cleaning contractor and their respective employees shall have
access to the Premises after 6:00 p.m. and before 8:00 a.m. and shall have the
right to use, without charge therefor, all light, power and water in the
Premises reasonably required to clean the Premises as required hereunder.

If Tenant uses water for any purpose other than ordinary drinking, lavatory and
toilet purposes, Landlord may assess a reasonable charge for the additional
water so used, or install a water meter and thereby measure Tenant’s water
consumption for all purposes.  In the latter event, Tenant shall pay the cost of
the meter and the cost of installation thereof and shall keep such meter and
installation equipment in good working order and repair.  Tenant agrees to pay
for water consumed, as shown on such meter, together with the sewer charge based
on such meter charges, as and when bills are rendered, and if Tenant shall fail
to make such payment, Landlord may pay such charges and collect the same from
Tenant as Additional Rent.

5.1.3        Elevator, Lighting and Electricity.  Landlord shall furnish
non-exclusive passenger elevator service from the lobby to the Premises;
purchase and install all lamps, tubes, bulbs, starters and ballasts for building
standard lighting fixtures in the Premises; provide lighting to public and
common areas of the Property, and arrange for the supply of electrical power to
the Premises to accommodate a load not exceeding the limitations contained in
Section 6.2.4.

Landlord shall have the right to discontinue furnishing electricity to the
Premises at any time upon not less than thirty (30) days’ notice to Tenant
provided Landlord shall, at Landlord’s expense, separately meter the Premises. 
If Landlord exercises such right, from and after the effective date of such
discontinuance, Landlord shall not be obligated to furnish electricity to the
Premises, and

(i)                 Annual Fixed Rent shall be reduced by an amount equal to the
product of the square footage of the Premises multiplied by the cost on a per
square footage basis (the “Electricity Cost”) of supplying electricity for
connected lights and power for space leased to tenants of the Building in the
period established by Base Operating Costs;

(ii)               Base Operating Costs shall be reduced by the product of the
square footage of all areas in the Building leased or intended to be leased to
tenants multiplied by the Electricity Cost (on a per square footage basis);

(iii)             in the computation of Operating Costs, only the cost of
electricity supplied to those portions of the Building other than those leased
or intended to be leased to tenants for their exclusive use or occupancy, i.e.
only those areas which are so-called common areas, shall be included; and

(iv)             Landlord shall permit Landlord’s existing wires, risers,
conduits and other electrical equipment of Landlord to be used to supply
electricity to Tenant provided that the limits set forth above shall not be
exceeded.

From time to time during the term of this Lease, Landlord shall have the right
to have an electrical consultant (“Landlord’s Electrical Consultant”) selected
by Landlord make a survey of Tenant’s electric usage.  The determination of
Landlord’s Electrical Consultant shall be conclusive and binding upon Tenant
unless Tenant, not later than thirty (30) days following the date upon which the
survey is delivered to Tenant, shall advise Landlord in writing if Tenant is of
the reasonable opinion that such determination is erroneous.  In such event,
Tenant shall, at its own expense, obtain from a reputable, independent
electrical consultant selected by Tenant (“Tenant’s Electrical Consultant”) its
own survey of Tenant’s electric usage.  Tenant’s Electrical Consultant and
Landlord’s Electrical Consultant shall then seek to agree on a final
determination of such change in the electric usage.  If they cannot agree, they
shall choose a third reputable electrical consultant (the “Independent
Electrical Consultant”) the cost of which shall be shared equally by Landlord
and Tenant, to make a similar survey.  The determination of the electric usage
by the Independent Electrical Consultant shall be binding on both parties.  In
the event that the final determination shows that Tenant has exceeded the
requirements set forth in Section 6.2.4, in addition to any other rights
Landlord may have hereunder, Tenant shall, upon demand, reimburse Landlord for
the cost of the survey performed by Landlord’s Electrical Consultant and the
cost, as determined by such consultant, of such excess electricity usage,
retroactively from the most recent anniversary of the Commencement Date.

5.1.4        Repairs.  Except as otherwise expressly provided herein, Landlord
shall make such repairs and replacements to the roof, exterior walls, floor
slabs and other structural components of the Building, and to the common areas
and facilities of the Building (including any plumbing, electrical, HVAC
equipment, elevators and any other common equipment or systems in the Building)
as may be necessary to keep them in good repair and condition (exclusive of
equipment installed by Tenant and except for those repairs required to be made
by Tenant pursuant to Subsection 6.1.3 hereof and repairs or replacements
occasioned by any act or negligence of Tenant, its servants, agents, customers,
contractors, employees, invitees, or licensees).

5.2              Interruption.  Landlord shall be under no responsibility or
liability for failure, interruption or unavailability of any services,
facilities, utilities, repairs or replacements or inability to provide access or
inability to perform any other obligation under this Lease caused by breakage,
accident, fire, flood or other casualty, strikes or other labor trouble, order
or regulation of or by any governmental authority, inclement weather, repairs,
inability to obtain or shortages of supplies, labor or materials, war, civil
commotion or other emergency, transportation difficulties or due to any act or
neglect of Tenant or Tenant’s servants, agents, employees or licensees or for
any other cause beyond the reasonable control of Landlord, and in no event for
any indirect or consequential damages to Tenant; and failure or omission on the
part of Landlord to furnish any of same for any of the reasons set forth in this
paragraph shall not be construed as an eviction of Tenant, actual or
constructive, nor entitle Tenant to an abatement of rent, nor render the
Landlord liable in damages, nor release Tenant from prompt fulfillment of any of
its covenants under this Lease.

Landlord reserves the right to deny access to the Building and to interrupt the
services of the HVAC, plumbing, electrical or other mechanical systems or
facilities in the Building when necessary from time to time by reason of
accident or emergency, or for repairs, alterations, replacements or improvements
which in the reasonable judgment of Landlord are desirable or necessary, until
such repairs, alterations, replacements or improvements shall have been
completed.  Landlord shall use reasonable efforts to minimize the duration of
any such interruption and to give to Tenant at least three (3) days’ notice if
service is to be interrupted, except in cases of emergency.

Notwithstanding the foregoing, if due to Landlord’s default, (i) the Premises or
any portion thereof are unusable by Tenant for a period of more than seven (7)
consecutive Business Days following notice from Tenant due to (I) a lack of any
of water, sewer, elevator service, access or electricity or (II) the failure by
Landlord to perform repairs which Landlord is obligated to perform pursuant to
Section 5.1.4, and (ii) Tenant shall, concurrently with the giving of such
notice, discontinue use of the Premises or the portion thereof which is unusable
as a result (other than for sporadic purposes such as salvage, security or
retrieval of property), then as Tenant’s sole remedy the Annual Fixed Rent and
Additional Rent on account of Taxes and Operating Costs shall be equitably
abated for such portion of the Premises rendered unusable for the period
commencing on the expiration of such seven (7) Business Day period and ending on
the date that the Premises (or such portion) is rendered usable.  If more than
fifty percent (50%) of the Premises is rendered unusable and if Tenant shall
vacate the entire Premises, then the aforesaid abatement shall be a full
abatement.  Any notice from Tenant pursuant to the first sentence of this
paragraph shall expressly state that the failure of Landlord to cure any claimed
default timely shall give rise to Tenant’s rights of rent abatement.

5.3              Outside Services.  In the event Tenant wishes to obtain
services or to hire vendors relating to the Premises, Tenant shall first obtain
the prior approval of Landlord, not to be unreasonably withheld or delayed, for
the installation and/or utilization of such services or vendors.  Such services
shall include, but shall not be limited to, utility providers, security
services, moving services, equipment installers and the like.  Notwithstanding
any Landlord approval of the installation and/or utilization of such services or
vendors, such installation and utilization shall be at Tenant’s sole cost, risk
and expense.

5.4              Access to Building.  During Normal Building Operating Hours,
the Building shall, subject to the provisions of Section 5.2, be open and access
to the Premises shall be freely available, subject to the Rules and
Regulations.  During periods other than Normal Building Operating Hours, Tenant
shall have access to the Premises, but such access shall also be subject to the
Rules and Regulations.  Tenant acknowledges that Tenant is responsible for
providing security to the Premises following Tenant’s entry onto the Premises
for any reason and for its own personnel whenever located therein.  Subject to
the foregoing, Landlord shall, at all times, retain the right to control and
prevent such access by all persons whose presence, in the sole discretion of
Landlord, may jeopardize the safety, protection, character, reputation and
interests of the Building and its tenants or occupants.  Landlord shall in no
case be liable for damages resulting from any error with regard to the admission
or exclusion of any person from the Building.

5.5              Parking.  During the term of this Lease, Landlord shall provide
Tenant with access to parking spaces at the Property as follows:

(a)               Tenant shall be entitled to use (i) three (3) reserved parking
spaces located near the main Building entrance (to be identified with lettering
or numbering painted on the parking spaces), (ii) seven (7) reserved parking
spaces located in the covered parking facility in a location determined by
mutual agreement of Landlord and Tenant and (iii) eighty-one (81) parking spaces
in the surface parking lot located on the Property on an unreserved, first come
– first served basis.  All such parking spaces shall be provided at no
additional charge throughout the term of this Lease.

(b)               Tenant, its employees and invitees shall use the parking lots
on the Property (collectively, the “Parking Facilities”) for the parking of
passenger vehicles only.  No vehicles shall be left in the Parking Facilities
overnight for more than seven (7) consecutive days without first notifying
Landlord or its designated property management company.

(c)                Landlord reserves the right to designate and redesignate
reserved and unreserved parking areas within the Parking Facilities (for some or
all tenants), to implement and modify systems to regulate access to and use of
the Parking Facilities, to change entrances or exits and alter traffic flow
within the Parking Facilities and to modify the Parking Facilities to any
extent.

(d)               Landlord reserves the right to implement and modify systems to
regulate access to and use of the Parking Facilities, including, without
limitation, parking passes, parking stickers, and card key access, or any other
system reasonably designated by Landlord.

(e)               Tenant acknowledges that Landlord is not required to provide
any security or security services for the Parking Facilities.

(f)                 Tenant hereby indemnifies and shall hold Landlord harmless
from and against all claims, loss, cost, or damage arising out of the use by
Tenant and its employees and invitees of the Parking Facilities, except to the
extent caused by the gross negligence or willful misconduct of Landlord or
Landlord’s agent or employees.

(g)               Tenant shall use all reasonable efforts to cause its employees
and invitees to comply with all reasonable rules and regulations pertaining to
the Parking Facilities, as the same may be established and amended, from time to
time, and Tenant hereby agrees to indemnify and hold Landlord harmless from any
claim, cost or liability arising from any breach by Tenant, or its employees or
invitees of any such rules or regulations.

5.6              Indemnification.  Subject to all limitations, waivers,
exclusions and conditions contained in this Lease (each of which shall control
in the event of any conflict or inconsistent with this Section 5.6), Landlord
shall indemnify Tenant and hold Tenant harmless from and against any and all
claims, liabilities or penalties asserted by or on behalf of any third party on
account of bodily injury or death arising out of the negligence or other
wrongful conduct of Landlord or its agents, contractors or employees during the
term of this Lease; and, in case of any action or proceeding brought against
Tenant by reason of any such claim, Landlord, upon notice from Tenant and at
Landlord’s expense, shall resist or defend such action or proceeding and employ
counsel therefor reasonably satisfactory to Tenant.

ARTICLE 6

Tenant’s Additional Covenants

6.1              Affirmative Covenants.  Tenant shall do the following:

6.1.1        Perform Obligations.  Tenant shall perform promptly all of the
obligations of Tenant set forth in this Lease; and pay when due the Annual Fixed
Rent and Additional Rent and all other amounts which by the terms of this Lease
are to be paid by Tenant.

6.1.2        Use.  Tenant shall, during the term of this Lease, use the Premises
only for the Permitted Uses and from time to time, procure and maintain all
licenses and permits necessary therefor and for any other use or activity
conducted at the Premises, at Tenant’s sole expense.  The Permitted Uses shall
expressly exclude use for utility company offices, or employment agency or
governmental or quasi-governmental offices.

6.1.3        Repair and Maintenance.  Tenant shall, during the term of this
Lease, maintain the Premises in neat and clean order and condition and perform
all repairs to the Premises and all fixtures, systems, and equipment therein
(including Tenant’s equipment and other personal property) as are necessary to
keep them in good and clean working order, appearance and condition, reasonable
use and wear thereof and damage by fire or by unavoidable casualty only excepted
and shall replace any damaged or broken glass in windows and doors of the
Premises (except glass in the exterior walls of the Building) with glass of the
same quality as that damaged or broken.  To the extent that Landlord is
obligated to maintain the same pursuant to Section 5.1.4 of this Lease, Tenant
shall have no obligation to maintain or repair any of the base building,
plumbing, electrical or HVAC systems or any other structural component of the
Building.

6.1.4        Compliance with Law.  Tenant shall, during the term of this Lease,
make all repairs, alterations, additions or replacements to the Premises
required by any law or ordinance or any order or regulation of any public
authority; keep the Premises safe and equipped with all safety appliances so
required; and comply with, and perform all repairs, alterations, additions or
replacements required by, the orders and regulations of all governmental
authorities with respect to zoning, building, fire, health and other codes,
regulations, ordinances or laws applicable to the Premises or other portions of
the Property and arising out of any use being conducted in or on the Premises or
arising out of any work performed by Tenant, except that Tenant may (but only so
long as (i) Landlord shall not be subject to any fine or charge, (ii) neither
the Property nor any portion thereof shall be subject to being condemned or
vacated and (iii) neither the Property nor any portion thereof shall be subject
to any lien or encumbrance) defer compliance so long as the validity of any such
law, ordinance, order or regulation shall be contested by Tenant in good faith
and by appropriate legal proceedings, if Tenant first gives Landlord assurance
or security against any loss, cost or expense on account thereof in form and
amount acceptable to Landlord.

6.1.5        Indemnification.  Tenant shall neither hold, nor attempt to hold,
Landlord or its employees or Landlord’s agents or their employees liable for,
and Tenant shall indemnify and hold harmless Landlord, its employees and
Landlord’s agents and their employees from and against, any and all demands,
claims, causes of action, fines, penalties, damage, liabilities, judgments and
expenses (including, without limitation, attorneys’ fees) incurred in connection
with or arising from: (i) the use or occupancy or manner of use or occupancy of
the Premises by Tenant or any person claiming under Tenant; (ii) any matter
occurring on the Premises during the term; (iii) any acts, omissions or
negligence of Tenant or any person claiming under Tenant, or the contractors,
agents, employees, invitees or visitors of Tenant or any such person; (iv) any
breach, violation or nonperformance by Tenant or any person claiming under
Tenant or the employees, agents, contractors, invitees or visitors of Tenant or
any such person of any term, covenant or provision of this Lease or any law,
ordinance or governmental requirement of any kind; and (v) any injury or damage
to the person, property or business of Tenant, its employees, agents,
contractors, invitees, visitors or any other person entering upon the Property
under the express or implied invitation of Tenant.  If any action or proceeding
is brought against Landlord or its employees or Landlord’s agents or their
employees by reason of any such claim, Tenant, upon notice from Landlord, shall
defend the same, at Tenant’s expense, with counsel reasonably satisfactory to
Landlord.  Notwithstanding the foregoing in no event shall this Section 6.1.5
require Tenant to indemnify or defend Landlord or its employees or Landlord’s
agents or their employees against any loss, cost, damage, liability, claim, or
expense to the extent arising out of the gross negligence or willful misconduct
of Landlord or its employees or Landlord’s agents or their employees.

6.1.6        Landlord’s Right to Enter.  Tenant shall, during the term of this
Lease, permit Landlord and its agents and invitees to enter into and examine the
Premises at reasonable times and to show the Premises to prospective lessees,
lenders, partners and purchasers and others having a bonafide interest in the
Premises, and to make such repairs, alterations and improvements and to perform
such testing and investigation as Landlord shall reasonably determine to make or
perform.  Except in instances posing an imminent threat to life or property,
Landlord shall endeavor to comply with Tenant’s reasonable security requirements
of which Tenant shall have given Landlord prior notice and to give Tenant
reasonable notice (not less than twenty-four hours in advance) prior to making
any non-routine entry onto the Premises provided, however, notwithstanding
Section 10.1 to the contrary, such notice may be made orally to any employee or
agent of Tenant.  Landlord shall, to the extent practical, use reasonable
efforts to minimize interference with the conduct of Tenant’s business in the
Premises as a result of any such entry, provided, however, such efforts shall
not require Landlord to incur additional cost or liability.

6.1.7        Personal Property at Tenant’s Risk.  Tenant shall, during the term
of this Lease keep, at the sole risk and hazard of Tenant, all of the
furnishings, fixtures, equipment, effects and property of every kind, nature and
description of Tenant and of all persons claiming by, through or under Tenant
which may be on the Property, and if the whole or any part thereof shall be
destroyed or damaged by fire, water or otherwise, or by the leakage or bursting
of water pipes, steam pipes, or other pipes, by theft or from any other cause,
Tenant shall hold harmless and indemnify Landlord from and against any and all
injury, loss, damage or liability to Tenant or to any other person or entity
arising out of said loss or damage.

6.1.8        Payment of Landlord’s Cost of Enforcement.  Tenant shall pay on
demand Landlord’s actual expenses, including reasonable attorneys’ fees,
incurred in enforcing any obligation of Tenant under this Lease or in curing any
default by Tenant under this Lease as provided in Section 8.4.

6.1.9        Yield Up.  Tenant shall, at the expiration or earlier termination
of the term of this Lease, surrender all keys to the Premises; remove all of its
trade fixtures and personal property in the Premises; remove such installations,
alterations and improvements made (or if applicable, restore any items removed)
by or on behalf of Tenant (including those made prior to the Commencement Date)
as Landlord may request including, without limitation, computers, phones and
other cabling, and all Tenant’s signs wherever located (Landlord agreeing that,
if Tenant shall request such a determination from Landlord at the time Tenant
shall request Landlord’s approval of plans for any alterations including
Tenant’s Plans, Landlord shall, at the time of plan approval, identify which
alterations must be removed on or prior to the expiration or earlier termination
of the term); repair all damage caused by such removal; and vacate and yield up
the Premises (including all installations, alterations and improvements made by
or on behalf of Tenant except as Landlord shall request Tenant to remove), broom
clean and in the same good order and repair in which Tenant is obliged to keep
and maintain the Premises by the provisions of this Lease, normal wear and tear
excepted.  Any property not so removed shall be deemed abandoned and may be
removed and disposed of by Landlord in such manner as Landlord shall determine
and Tenant shall pay Landlord the entire cost and expense incurred by it in
effecting such removal and disposition and in making any incidental repairs and
replacements to the Premises and for use and occupancy during the period after
the expiration or earlier termination of the term of this Lease and prior to the
performance by Tenant of its obligations under this subsection 6.1.9.  Tenant
shall further indemnify Landlord against all loss, cost and damage resulting
from Tenant’s failure or delay in surrendering the Premises as above provided.

6.1.10    Rules and Regulations.  Tenant shall, during the term of this Lease,
observe and abide by the Rules and Regulations of the Building set forth as
Exhibit B, as the same may from time to time be amended, revised or supplemented
(the “Rules and Regulations”).  Tenant shall further be responsible for
compliance with the Rules and Regulations by the employees, servants, agents and
visitors of Tenant.  The failure of Landlord to enforce any of the Rules and
Regulations against Tenant, or against any other tenant or occupant of the
Building, shall not be deemed to be a waiver of such Rules and Regulations. 
Tenant shall be liable for all injuries or damages sustained by Landlord or
Landlord’s agents or by other tenants, occupants or invitees of the Building
arising by reason of any breach of the Rules or Regulations by Tenant or by
Tenant’s agents or employees.  Landlord shall use reasonable efforts to enforce
the Rules and Regulations in a nondiscriminatory manner subject to any
contractual limitations or limitations imposed by law.

6.1.11    Estoppel Certificate.  Tenant shall, within ten (10) days’ following
written request by Landlord, execute, acknowledge and deliver to Landlord a
statement in form satisfactory to Landlord in writing certifying that this Lease
is unmodified and in full force and effect and that Tenant has no defenses,
offsets or counterclaims against its obligations to pay the Annual Fixed Rent
and Additional Rent and any other charges and to perform its other covenants
under this Lease (or, if there have been any modifications, that this Lease is
in full force and effect as modified and stating the modifications and, if there
are any defenses, offsets or counterclaims, setting them forth in reasonable
detail), the dates to which the Annual Fixed Rent and Additional Rent and other
charges have been paid, and any other matter pertaining to this Lease.  Any such
statement delivered pursuant to this subsection 6.1.11 may be relied upon by any
prospective purchaser or mortgagee of the Property, or any prospective assignee
of such mortgage.

6.1.12    Landlord’s Expenses For Consents.  Tenant shall reimburse Landlord, as
Additional Rent, promptly on demand for all reasonable legal, engineering and
other professional services expenses incurred by Landlord in connection with all
requests by Tenant for consent or approval pursuant to Sections 6.2.1, 6.2.3,
6.2.4, 6.2.5 and 6.2.7 hereof.

6.1.13    Financial Information.  Tenant shall, from and after the Date of this
Lease and thereafter throughout the term of this Lease, provide Landlord with
such information as to Tenant’s financial condition and/or organizational
structure as Landlord or the holder of any mortgage of the Property requires,
within fifteen (15) days of request, and Landlord agrees to treat any such
information as confidential.  Landlord agrees that Tenant shall not be required
to supply such financial information more than twice within any calendar year.

6.2              Negative Covenants.  Tenant shall not do the following.

6.2.1        Assignment and Subletting.

(a)               Tenant shall not assign, mortgage, pledge, hypothecate,
encumber or otherwise transfer this Lease or any interest herein or sublease
(which term shall be deemed to include the granting of concessions and licenses
and the like) all or any part of the Premises or suffer or permit this Lease or
the leasehold estate hereby created or any other rights arising under this Lease
to be assigned, transferred, mortgaged, pledged, hypothecated or encumbered, in
whole or in part, whether voluntarily, involuntarily or by operation of law, or
permit the use or occupancy of the Premises by anyone other than Tenant, or the
Premises to be offered or advertised for assignment or subletting, except as
hereinafter provided.  Unless Tenant’s stock shall be traded on a domestic
national securities exchange, the following shall be deemed to be an assignment
of the Lease; (i) any transfer of the stock or partnership or beneficial
interests or other evidences of ownership of Tenant or the issuance of
additional stock or partnership or beneficial interests or other indicia of
ownership in Tenant which results in a change of control of Tenant or (ii) any
transaction pursuant to which Tenant is merged or consolidated with another
entity or (iii) any transaction pursuant to which all or substantially all of
Tenant’s assets are transferred to any other entity.  The term “control” shall
mean the ownership, directly or indirectly, of more than fifty percent (50%) of
the outstanding voting stock of a corporation or other equity interest if Tenant
is not a corporation.

(b)               Notwithstanding the foregoing, Tenant may, without the need
for Landlord’s consent, but only upon not less than ten (10) days prior notice
to Landlord, assign its interest in this Lease (a “Permitted Assignment”) to (i)
any entity which shall be a successor to Tenant either by merger or
consolidation (a “Merger”) or to a purchaser of all or substantially all of
Tenant’s assets in either case provided the successor or purchaser shall have a
tangible net worth, after giving effect to the transaction, of not less than the
greater of the net worth of Tenant named in Section 1.1 as of the Date of this
Lease or the net worth of Tenant named in Section 1.1 immediately prior to such
Merger or sale (the “Required Net Worth”) or (ii) any entity (an “Affiliate”)
which is a direct or indirect subsidiary or parent (or a direct or indirect
subsidiary of a parent) of the named Tenant set forth in Section 1.1, in either
case of (i) or (ii) only so long as (I) the principal purpose of such assignment
is not the acquisition of Tenant’s interest in this Lease (except if such
assignment is made for a valid intracorporate business purpose to an Affiliate)
and is not made to circumvent the provisions of this Section 6.2.1, (II) except
if pursuant to a Merger permitted by clause (i) above, Tenant shall,
contemporaneously with such assignment, provide Landlord with a fully executed
counterpart of any such assignment, which assignment shall comply with the
provisions of this Section 6.2.1 and shall include an agreement by the assignee
in form reasonably satisfactory to Landlord, to be bound by all of the terms of
this Lease, (III) in the case of an actual or deemed assignment pursuant to
clause (i), Tenant shall provide Landlord, not less than ten (10) days in
advance of any such assignment, evidence reasonably satisfactory to Landlord of
the Required Net Worth of the successor or purchaser, and (IV) there shall not
be a Default of Tenant at the effective date of such assignment.  Tenant shall
also be permitted, without the need for Landlord’s consent, but only upon not
less than ten (10) days prior notice to Landlord, to enter into any sublease (a
“Permitted Sublease”) with any Affiliate provided that such sublease shall
expire upon any event pursuant to which the sublessee thereunder shall cease to
be either an Affiliate or the initially named Tenant.  Any assignment to an
Affiliate shall provide that it may, at Landlord’s election, be terminated and
deemed void if during the term of this Lease such assignee or any successor to
the interest of Tenant hereunder shall cease to be an Affiliate.

(c)                In the event that Tenant shall intend to enter into any
sublease or assignment other than a Permitted Sublease or Permitted Assignment,
then Tenant shall, not sooner than ninety (90) days and not later than thirty
(30) days prior to the proposed commencement of such sublease or assignment,
give Landlord notice of such intent, identifying the proposed subtenant or
assignee, all of the terms and conditions of the proposed sublease or assignment
and such other information as the Landlord may reasonably request.  In such case
Landlord may elect (a) to terminate the term of this Lease if Tenant intends to
assign this Lease, or to sublease (including expansion options) more than fifty
percent (50%) of the Premises for a term (including extension options) of more
than 75% of the remaining term hereof or (b) to exclude from the Premises, for
the term of such proposed sublease, the portion thereof to be sublet if the
conditions set forth in (a) do not prevail, by giving notice to Tenant of such
election not later than thirty (30) days after receiving notice of such intent
from Tenant.  If Landlord shall give such notice within such thirty (30) day
period, upon the later to occur of (A) the proposed date of commencement of such
proposed sublease or assignment, or (B) the date which is thirty (30) days after
Landlord’s notice, the term of this Lease shall terminate or the Premises shall
be reduced to exclude the portion of the Premises intended for subletting, in
which case Annual Fixed Rent and Tenant’s Percentage shall be correspondingly
reduced.  If Landlord shall give its consent, Tenant may enter into such
sublease or assignment on the terms and conditions set forth in such notice from
Tenant within six (6) months of the initially proposed sublease commencement
date.  If Tenant shall not enter into such sublease or assignment within such
period and shall still desire to enter into any sublease or assignment, or if
Tenant shall materially change the terms and conditions thereof following the
date of Tenant’s notice to Landlord, the first sentence of this paragraph shall
again become applicable.

(d)               If this Lease is assigned or if the Premises or any part
thereof are sublet (or occupied by any party other than Tenant and its
employees) Landlord may collect the rents from such assignee, subtenant or
occupant, as the case may be, and apply the net amount collected to the Annual
Fixed Rent and Additional Rent herein reserved, but no such collection shall be
deemed a waiver of the provisions set forth in the first paragraph of this
Subsection 6.2.1, the acceptance by Landlord of such assignee, subtenant or
occupant, as the case may be, as a tenant, or a release of Tenant from the
future performance by Tenant of its covenants, agreements or obligations
contained in this Lease.

(e)               Any sublease of all or any portion of the Premises shall
provide that it is subject and subordinate to this Lease and to the matters to
which this Lease is or shall be subject or subordinate, that other than the
payment of Annual Fixed Rent and Additional Rent due pursuant to Sections 4.1,
4.2.1 and 4.2.2 or any obligation relating solely to those portions of the
Premises which are not part of the subleased premises, the subtenant shall
comply with and be bound by all of the obligations of Tenant hereunder, that
unless Landlord waives such prohibition, the subtenant may not enter into any
sub-sublease, sublease assignment, license or any other agreement granting any
right of occupancy of any portion of the subleased premises; and that Landlord
shall be an express beneficiary of any such obligations, and that in the event
of termination of this Lease or reentry or dispossession of Tenant by Landlord
under this Lease, Landlord may, at its option, take over all of the right, title
and interest of Tenant, as sublessor under such sublease, and such subtenant
shall, at Landlord’s option, attorn to Landlord pursuant to the then executory
provisions of such sublease, except that neither Landlord nor any mortgagee of
the Property, as holder of a mortgage or as Landlord under this Lease if such
mortgagee succeeds to that position, shall (a) be liable for any act or omission
of Tenant under such sublease, (b) be subject to any credit, counterclaim,
offset or defense which theretofore accrued to such subtenant against Tenant, or
(c) be bound by any previous modification of such sublease unless consented to
by Landlord and such mortgagee or by any previous prepayment of more than one
(1) month’s rent, (d) be bound by any covenant of Tenant to undertake or
complete any construction of the Premises or any portion thereof, (e) be
required to account for any security deposit of the subtenant other than any
security deposit actually received by Landlord, (f) be bound by any obligation
to make any payment to such subtenant or grant any credits unless specifically
agreed to by Landlord and such mortgagee, (g) be responsible for any monies
owing by Landlord to the credit of Tenant or (h) be required to remove any
person occupying the Premises or any part thereof; and such sublease shall
provide that the subtenant thereunder shall, at the request of Landlord, execute
a suitable instrument in confirmation of such agreement to attorn.  The
provisions of this paragraph shall not be deemed a waiver of the provisions set
forth in the first paragraph of this Subsection 6.2.1.

(f)                 Tenant shall not enter into, nor shall it permit any person
having an interest in the possession, use, occupancy or utilization of any part
of the Premises to enter into, any sublease, license, concession, assignment or
other agreement for use, occupancy or utilization of the Premises (i) which
provides for rental or other compensation based on the income or profits derived
by any person or on any other formula such that any portion of such sublease
rental, or other consideration for a license, concession, assignment or other
occupancy agreement, would fail to qualify as “rents from real property” within
the meaning of Section 856(d) of the Internal Revenue Code or any similar or
successor provision thereto, or would otherwise disqualify Landlord for
treatment as a real estate investment trust under Sections 856-869 of the
Internal Revenue Code, (ii) under which fifty percent (50%) or more of the total
rent or other compensation received by Tenant is attributable to personal
property or (iii) which would otherwise be subject to the prohibitions of
Section 406 of ERISA or result in imposition of any tax pursuant to Section 511
or Section 4975 of the Internal Revenue Code; and any such purported lease,
sublease, license, concession or other agreement shall be absolutely void and
ineffectual as a conveyance of any right or interest in the possession, use,
occupancy or utilization of such part of the Premises.

(g)               No subletting or assignment shall in any way impair the
continuing primary liability of Tenant hereunder, and no consent to any
subletting or assignment in a particular instance shall be deemed to be a waiver
of the obligation to obtain the Landlord’s written approval in the case of any
other subletting or assignment.  The joint and several liability of Tenant named
herein and any immediate and remote successor in interest of Tenant (by
assignment or otherwise), and the due performance of the obligations of this
Lease on Tenant’s part to be performed or observed, shall not in any way be
discharged, released or impaired by any (a) agreement which modifies any of the
rights or obligations of the parties under this Lease, (b) stipulation which
extends the time within which an obligation under this Lease is to be performed,
(c) waiver of the performance of an obligation required under this Lease, or (d)
failure to enforce any of the obligations set forth in this Lease.  No
assignment, subletting or occupancy shall affect the Permitted Uses.  Any
subletting, assignment or other transfer of Tenant’s interest in this Lease in
contravention of this Subsection 6.2.1 shall be voidable at Landlord’s option. 
Tenant shall not occupy any space in the Building (by assignment, sublease or
otherwise) other than the Premises.

(h)               If the rent and other sums (including, without limitation, all
monetary payments plus the reasonable value of any services performed or any
other thing of value given by any assignee or subtenant in consideration of such
assignment or sublease), either initially or over the term of any assignment or
sublease (other than a Permitted Assignment of a Permitted Sublease), payable by
such assignee or subtenant exceed the Annual Fixed Rent plus Additional Rent
called for hereunder with respect to the space assigned or sublet, Tenant shall
pay forty percent (40%) of such excess to Landlord, as Additional Rent, payable
monthly at the time for payment of Annual Fixed Rent.  Nothing in this paragraph
shall be deemed to abrogate the provisions of this Subsection 6.2.1 and
Landlord’s acceptance of any sums pursuant to this paragraph shall not be deemed
a granting of consent to any assignment of the Lease or sublease of all or any
portion of the Premises.

6.2.2        Nuisance.  Tenant shall not injure, deface or otherwise harm the
Premises; nor commit any nuisance; nor permit in the Premises any vending
machine (except such as is used for the sale of merchandise to employees of
Tenant) or inflammable fluids or chemicals (except such as are customarily used
in connection with standard office equipment); nor permit any cooking to such
extent as requires special exhaust venting; nor permit the emission of any
objectionable noise or odor; nor make, allow or suffer any waste; nor make any
use of the Premises which is improper, offensive or contrary to any law or
ordinance or which will invalidate or increase the premiums for any of
Landlord’s insurance or which is liable to render necessary any alteration or
addition to the Building; nor conduct any auction, fire, “going out of business”
or bankruptcy sales.

6.2.3        Floor Load; Heavy Equipment.  Tenant shall not place a load upon
any floor of the Premises exceeding the lesser of the floor load capacity which
such floor was designed to carry or which is allowed by law.  Landlord reserves
the right to prescribe the weight and position of all heavy business machines
and equipment, including safes, which shall be placed so as to distribute the
weight.  Business machines and mechanical equipment which cause vibration or
noise shall be placed and maintained by Tenant at Tenant’s expense in settings
sufficient to absorb and prevent vibration, noise and annoyance.  Tenant shall
not move any safe, heavy machinery, heavy equipment, freight, construction
materials or fixtures into or out of the Premises without Landlord’s prior
consent which consent may include a requirement to provide insurance naming
Landlord, and the holder of any mortgage affecting the Property, as additional
insureds, with such coverage and in such amount as Landlord reasonably
requires.  If any such safe, machinery, heavy equipment, freight, or fixtures
requires special handling, Tenant agrees to employ only persons holding a master
rigger’s license to do said work, and that all work in connection therewith
shall comply with applicable laws and regulations.  Any such moving shall be at
the sole risk and hazard of Tenant and Tenant hereby agrees to exonerate,
indemnify and save Landlord harmless against and from any liability, loss,
injury, claim or suit resulting directly or indirectly from such moving.  Tenant
shall schedule such moving at such times as Landlord shall reasonably designate.

6.2.4        Electricity.  Tenant shall not connect to the electrical
distribution system serving the Premises (i) a total load exceeding the lesser
of the capacity of such system or the maximum load permitted from time to time
under applicable governmental regulations or (ii) any apparatus or device in the
Premises (1) using current in excess of 110 volts, or (2) which would cause
Tenant’s electrical demand load to exceed 1.0 watts per rentable square foot for
overhead lighting or 2.0 watts per rentable square foot for convenience
outlets.  The capacity of the electrical distribution system serving the
Premises shall be the lesser of (a) the capacity of the branch of the system
serving the Premises exclusively or (b) the allocation to the Premises of the
capacity of the system serving the entire Building, Landlord and Tenant agreeing
that such capacity shall be allocated equally over the entire rentable area of
the Building.

6.2.5        Installation, Alterations or Additions.  Tenant shall not make any
installations, alterations or additions in, to or on the Premises nor permit the
making of any holes in the walls, partitions, ceilings or floors without on each
occasion obtaining the prior consent of Landlord, and then only pursuant to
plans and specifications approved by Landlord in advance in each instance. 
Landlord’s approval shall not be unreasonably withheld or delayed with respect
to alterations, additions or improvements which equal or exceed Building
standards in quality and do not adversely affect the plumbing, heating,
ventilating, air-conditioning, mechanical or electrical systems of the Building,
do not adversely affect the structural elements of the Building, are not visible
from outside of the Premises and shall not materially increase Taxes or
Operating Costs nor require Landlord to perform any work to the Property. 
Tenant need not obtain Landlord’s consent to install readily removable signs,
pictures, bulletin boards, floor and wall covering, work stations and shelves
within the Premises provided Tenant shall give Landlord prior notice thereof and
the same are not visible from common areas of the Building or Property.  All
work to be performed to the Premises by Tenant shall (i) be performed in a good
and workmanlike manner by contractors approved in advance by Landlord and in
compliance with the provisions of Exhibit C and all applicable zoning, building,
fire, health and other codes, regulations, ordinances and laws, (ii) be made at
Tenant’s sole cost and expense and at such times and in such a manner as
Landlord may from time to time designate, and (iii) become part of the Premises
and the property of Landlord without being deemed additional rent for tax
purposes, Landlord and Tenant agreeing that Tenant shall be treated as the owner
for tax purposes until the expiration or earlier termination of the term hereof,
subject to Landlord’s rights pursuant to Section 6.1.9 to require Tenant to
remove the same at or prior to the expiration or earlier termination of the term
hereof.  Except with respect to Landlord’s Contribution, Tenant shall pay
promptly when due the entire cost of any work to the Premises so that the
Premises, Building and Property shall at all times be free of liens for labor
and materials, and, at Landlord’s request, Tenant shall furnish to Landlord a
bond or other security acceptable to Landlord assuring that any such work will
be completed in accordance with the plans and specifications theretofore
approved by Landlord and assuring that the Premises will remain free of any
mechanics’ lien or other encumbrances that may arise out of such work.  Prior to
the commencement of any such work, and throughout and until completion thereof,
Tenant shall maintain, or cause to be maintained, the insurance required by
Exhibit D, all with coverage limits as stated therein or such higher limits as
shall be reasonably required by Landlord.  In addition, Tenant shall save
Landlord harmless and indemnified from all injury, loss, claims or damage to any
person or property occasioned by or arising out of such work.  Whenever and as
often as any mechanic’s or materialmen’s lien shall have been filed against the
Property based upon any act of Tenant or of anyone claiming through Tenant,
Tenant shall within three (3) days of notice from Landlord to Tenant take such
action by bonding, deposit or payment as will remove or satisfy the lien.

Tenant shall not, at any time, directly or indirectly, employ or permit the
employment of any contractor, mechanic or laborer in the Premises, if such
employment will interfere or cause any conflict with other contractors,
mechanics or laborers engaged in the construction, maintenance or operation of
the Building by Landlord, Tenant or others.  In the event of any such
interference or conflict, Tenant, upon demand of Landlord, shall cause all
contractors, mechanics or laborers causing such interference or conflict to
leave the Building immediately.

6.2.6        Abandonment.  Tenant shall not abandon or entirely vacate the
Premises during the term for more than thirty (30) consecutive Business Days
unless otherwise agreed to by Landlord and Tenant.

6.2.7        Signs.  Tenant shall not paint or place any signs or place any
curtains, blinds (other than Building standard), shades, awnings, aerials, or
the like, visible from outside the Premises.  Landlord shall not unreasonably
withhold consent for signs or lettering on or adjacent to the entry doors to the
Premises provided such signs conform to building standards adopted by Landlord
and Tenant has submitted to Landlord a plan or sketch of the sign to be placed
on such entry doors.  Landlord agrees, however, to maintain a tenant directory
in the lobby of the Building in which will be placed Tenant’s name and the
location of the Premises in the Building.  Any changes to the lobby directory
listing requested by Tenant shall be at Tenant’s cost.

Notwithstanding the foregoing, Landlord shall not unreasonably withhold consent
for one (1) sign to be maintained, after the Commencement Date, on the exterior
façade of the Building in the location previously occupied by the Statoil/Hess
sign and with dimensions substantially the same as the Statoil/Hess sign. 
Tenant agrees that if, at any time during the term, another tenant of the
Building leases more than a single floor of the Building and if such tenant
desires to place an exterior sign in the location occupied by Tenant’s sign,
Tenant shall, at its sole cost and expense, relocate its existing sign to a
location on the façade of the Building facing the beltway in an exact location
to be reasonably determined by Landlord following discussion with Tenant. 
Notwithstanding the foregoing, Landlord agrees that if Tenant is required to
relocate its sign pursuant to the terms of this paragraph more than once during
the term, then Landlord shall pay the cost of all sign relocations following the
initial relocation.  Tenant shall be required to obtain at its expense all
permits and approvals required for the installation of any such sign (but shall
not be permitted to seek any zoning or other similar relief for such sign
without Landlord’s consent) and shall at its expense keep all such permits and
approvals in full force and effect.  Tenant shall keep such sign in good
condition through the term of the Lease and shall, if Landlord so requests,
remove such sign at the end of the term of the Lease and repair any damage
caused by such removal.

6.2.8        Oil and Hazardous Materials.  Tenant shall not introduce on or
transfer to the Premises or Property, any Hazardous Materials (as hereinafter
defined); nor dump, flush or otherwise dispose of any Hazardous Materials into
the drainage, sewage or waste disposal systems serving the Premises or Property;
nor generate, store, use, release, spill or dispose of any Hazardous Materials
in or on the Premises or the Property, or transfer any Hazardous Materials from
the Premises to any other location; and Tenant shall not commit or suffer to be
committed in or on the Premises or Property any act which would require any
reporting or filing of any notice with any governmental agency pursuant to any
statutes, laws, codes, ordinances, rules or regulations, present or future,
applicable to the Property or to Hazardous Materials.

Tenant agrees that if it shall generate, store, release, spill, dispose of or
transfer to the Premises or Property any Hazardous Materials, it shall forthwith
remove the same, at its sole cost and expense, in the manner provided by all
applicable Environmental Laws (as hereinafter defined), regardless of when such
Hazardous Materials shall be discovered.  Furthermore, Tenant shall pay any
fines, penalties or other assessments imposed by any governmental agency with
respect to any such Hazardous Materials and shall forthwith repair and restore
any portion of the Premises or Property which it shall disturb in so removing
any such Hazardous Materials to the condition which existed prior to Tenant’s
disturbance thereof.

Tenant agrees to deliver promptly to Landlord any notices, orders or similar
documents received from any governmental agency or official concerning any
violation of any Environmental Laws or with respect to any Hazardous Materials
affecting the Premises or Property.  In addition, Tenant shall, within ten (10)
days of receipt, accurately complete any questionnaires from Landlord or other
informational requests relating to Tenant’s use of the Premises and, in
particular, to Tenant’s use, generation, storage and/or disposal of Hazardous
Materials at, to, or from the Premises.

Tenant shall indemnify, defend (by counsel satisfactory to Landlord), protect,
and hold Landlord free and harmless from and against any and all claims, or
threatened claims, including without limitation, claims for death of or injury
to any person or damage to any property, actions, administrative proceedings,
whether formal or informal, judgments, damages, punitive damages, liabilities,
penalties, fines, costs, taxes, assessments, forfeitures, losses, expenses,
attorneys’ fees and expenses, consultant fees, and expert fees that arise from
or are caused in whole or in part, directly or indirectly, by (i) the presence
or suspected presence in, on, under or about the Premises or discharge in or
from the Premises of any Hazardous Materials, or Tenant’s use, analysis,
storage, transportation, disposal, release, threatened release, discharge or
generation of Hazardous Materials to, in, on, under, about or from the Premises,
or (ii) Tenant’s failure to comply with any Environmental Laws.  Tenant’s
obligations hereunder shall include, without limitation, and whether foreseeable
or unforeseeable, all costs (including, without limitation, capital, operating
and maintenance costs) incurred in connection with any investigation or
monitoring of site conditions, repair, cleanup, containment, remedial, removal
or restoration work, or detoxification or decontamination of the Premises, and
the preparation and implementation of any closure, remedial action or other
required plans in connection therewith.  For purposes of this Section 6.2.8, any
acts or omissions of Tenant, or its subtenants or assignees or its or their
employees, agents, or contractors (whether or not they are negligent,
intentional, willful or unlawful) shall be attributable to Tenant.

The term “Hazardous Materials” shall mean and include any oils, petroleum
products, asbestos, radioactive, biological, medical or infectious wastes or
materials, and any other toxic or hazardous wastes, materials and substances
which are defined, determined or identified as such in any Environmental Laws,
or in any judicial or administrative interpretation of Environmental Laws.

The term “Environmental Laws” shall mean any and all federal, state and
municipal statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, codes, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements or other governmental restrictions relating to the
environment or to emissions, discharges or releases of pollutants, contaminants,
petroleum or petroleum products, medical, biological, infectious, toxic or
hazardous substances or wastes into the environment including, without
limitation, ambient air, surface water, ground water or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, petroleum or
petroleum products, medical, biological, infectious, toxic or hazardous
substances or wastes or the cleanup or other remediation thereof.

ARTICLE 7

Casualty or Taking

7.1              Termination.  In the event that the Premises or the Property,
or any material part thereof shall be destroyed or damaged by fire or casualty,
shall be taken by any public authority or for any public use or shall be
condemned by the action of any public authority, then the term of this Lease may
be terminated at the election of Landlord.  Such election, which may be made
notwithstanding the fact that Landlord’s entire interest may have been divested,
shall be made by the giving of notice by Landlord to Tenant within sixty (60)
days after the date of the taking or casualty.

In the event that (i) at least twenty-five percent (25%) of the Premises
Rentable Area is damaged by fire or other casualty to such an extent that the
time reasonably necessary for Landlord to make repairs as required in the
ordinary course shall exceed the lesser of nine (9) months or that period of
time equal to one-half of the then remainder of the term of this Lease as of the
date of fire or other casualty or (ii) at least twenty-five percent (25%) of the
Premises Rentable Area or reasonable access to the Premises is damaged by fire
or other casualty and repairs are not substantially completed (or reasonable
access restored) within nine (9) months from the date of the fire or other
casualty, or (iii) at least twenty-five percent (25%) of the Premises Rentable
Area is taken by an exercise of eminent domain, then in any such case Tenant
shall have the right to terminate the term of this Lease by giving notice of its
desire to do so to Landlord within thirty (30) days after, in the first or third
case, such damage or taking, and in the second case, the expiration of such
nine-month period, whereupon on the date thirty (30) days after the giving of
such notice, the term of this Lease shall terminate with the same force and
effect as if such date were the date on which the term of this Lease were
scheduled to expire by effluxion of time.  Notwithstanding the foregoing to the
contrary, Tenant shall have no right to terminate the term of this Lease due to
a fire or other casualty if the case thereof was due to the negligence or other
wrongful conduct of Tenant or any subtenant or assignee or any agent, employee
or invitee of any of the foregoing.

7.2              Restoration.  If Landlord or Tenant do not elect to so
terminate, this Lease shall continue in force and (so long as the damage is not
caused by the negligence or other wrongful act of Tenant or its employees,
agents, contractors or invitees) a just proportion of the Annual Fixed Rent
reserved, according to the nature and extent of the damages sustained by the
Premises, shall be suspended or abated until the Premises (excluding any
improvements to the Premises made at Tenant’s expense), or what may remain
thereof, shall be put by Landlord in proper condition for use, which Landlord
covenants to do with reasonable diligence to the extent permitted by the net
proceeds of insurance recovered or damages awarded for such destruction, taking,
or condemnation and subject to zoning and building laws or ordinances then in
existence.  “Net proceeds of insurance recovered or damages awarded.” refers to
the gross amount of such insurance or damages actually made available to
Landlord (and not retained by any Superior Lessor or Superior Mortgagee) less
the reasonable expenses of Landlord incurred in connection with the collection
of the same, including without limitation, fees and expenses for legal and
appraisal services.

7.3              Award.  Irrespective of the form in which recovery may be had
by law, all rights to damages or compensation shall belong to Landlord in all
cases.  Tenant hereby grants to Landlord all of Tenant’s rights to such damages
and covenants to deliver such further assignments thereof as Landlord may from
time to time request.  Nothing contained herein shall be construed to prevent
Tenant from prosecuting in any condemnation proceedings a claim for relocation
expenses, provided that such action shall not affect the amount of compensation
otherwise recoverable by Landlord from the taking authority.

7.4              Effect of Casualty or Taking on the Tax Excess and the
Operating Cost Excess.  In the event of any taking, condemnation or damage by
fire or casualty affecting the Property whereby the term of this Lease shall not
terminate pursuant to the provisions of Section 7.1, then for purposes of
determining the Operating Cost Excess or Tax Excess there shall be established
new Base Taxes and Base Operating Costs as hereinafter provided.  Base Taxes
shall be a product of the initial Base Taxes as recited in Section 1.1
multiplied by a fraction, the numerator of which shall be the Taxes for the
first full Tax Year subsequent to the taking, condemnation or damage which
reflects the occurrence of such taking, condemnation or damage (the “Revised Tax
Year”), and the denominator of which shall be the Taxes for the full Tax Year
prior to such taking, condemnation or damage; and Base Operating Costs shall be
the product of the initial Base Operating Costs as recited in Section 1.1
multiplied by a fraction, the numerator of which shall be Operating Costs for
the first full Operating Year subsequent to such taking, condemnation or damage
which reflects the occurrence of such taking, condemnation or damage (the
“Revised Operating Year”) and the denominator of which shall be the Operating
Costs for the full Operating Year prior to such taking, condemnation or damage. 
The foregoing revisions shall be effective as of the first day of the Revised
Tax Year or the Revised Operating Year (as applicable).  Effective as of the
date of any such taking, condemnation or damage, Tenant’s Percentage shall be
adjusted appropriately to reflect the change, if any, in the rentable area of
the Premises and/or the rentable area of the Building.

ARTICLE 8

Defaults

8.1              Default of Tenant.  (a) (I) If Tenant shall default in its
obligations to pay the Annual Fixed Rent or Additional Rent or any other charges
or amounts under this Lease when due or shall default in complying with its
obligations under Subsection 6.1.11 or the last sentence of Section 10.9 of this
Lease and if any such default shall continue for ten (10) days after notice from
Landlord designating such default, or (II) if as promptly as possible but in any
event within thirty (30) days (or such additional time, but not to exceed sixty
(60) days, as shall be reasonably required to cure such failure if the same is
not capable of cure within thirty (30) days despite the use of all reasonable
efforts by Tenant to do so) after notice from Landlord to Tenant specifying any
default or defaults other than those set forth in clause (I) Tenant has not
cured the default or defaults so specified; or (b) if any assignment shall be
made by Tenant or any guarantor of Tenant for the benefit of creditors; or (c)
if Tenant’s leasehold interest shall be taken on execution; or (d) if a lien or
other involuntary encumbrance shall be filed against Tenant’s leasehold interest
or Tenant’s other property, including said leasehold interest, or against the
property of any guarantor of Tenant, and shall not be discharged within ten (10)
days thereafter; or (e) if a petition shall be filed by Tenant or any guarantor
of Tenant for liquidation, or for reorganization or an arrangement under any
provision of any bankruptcy law or code as then in force and effect; or (f) if
an involuntary petition under any of the provisions of any bankruptcy law or
code shall be filed against Tenant or any guarantor of Tenant and such
involuntary petition shall not be dismissed within thirty (30) days thereafter;
or (g) if a custodian or similar agent shall be authorized or appointed to take
charge of all or substantially all of the assets of Tenant or any guarantor of
Tenant; or (h) if Tenant or any guarantor of Tenant dissolves or shall be
dissolved or shall liquidate or shall adopt any plan or commence any proceeding,
the result of which is intended to include dissolution or liquidation; or (i) if
any order shall be entered in any proceeding by or against Tenant or any
guarantor of Tenant decreeing or permitting the dissolution of Tenant or any
guarantor of Tenant or the winding up of its affairs; or (j) if Tenant shall
fail to pay any installment of Annual Fixed Rent or Additional Rent when due,
Tenant shall cure such default within the grace period provided in clause (a)
(I) above (or with Landlord’s approval after the expiration of such grace
period) and Tenant shall, within the next year following the date such initial
defaulted payment was first due, fail more than twice to pay any installment of
Annual Fixed Rent or Additional Rent when due, then, and in any of such cases
indicated in clauses (a) through (j) hereof (collectively and individually, a
“Default of Tenant”), Landlord may, in addition to and not in derogation of any
remedies for any preceding breach of covenant, immediately or at any time
thereafter give notice to Tenant terminating this Lease and the term hereof,
which notice shall specify the date of termination, whereupon on the date so
specified; the term of this Lease and all of Tenant’s rights and privileges
under this Lease shall expire and terminate but Tenant shall remain liable as
hereinafter provided,

8.2              Remedies.  In the event of any termination pursuant to Section
8.1, Tenant shall pay the Annual Fixed Rent, Additional Rent and other charges
payable hereunder up to the time of such termination.  Thereafter, whether or
not the Premises shall have been re-let, Tenant shall be liable to Landlord for,
and shall pay to Landlord the Annual Fixed Rent, Additional Rent and other
charges which would be payable hereunder for the remainder of the term of this
Lease had such termination not occurred, less the net proceeds, if any, of any
reletting of the Premises, after deducting all actual expenses in connection
with such reletting, including, without limitation, all repossession costs,
brokerage commissions, attorneys’ fees and expenses, advertising costs,
administration expenses, alteration costs, the value of any tenant inducements
(including but without limitation free rent, moving costs, and contributions
toward leasehold improvements) and any other expenses incurred in preparation
for such reletting.  Tenant shall pay such damages to Landlord monthly on the
days on which the Annual Fixed Rent, Additional Rent or other charges would have
been payable hereunder if the term of this Lease had not been so terminated.

At any time after such termination, in lieu of recovering damages pursuant to
the provisions of the immediately preceding paragraph with respect to any period
after the date of demand therefor, at Landlord’s election, Tenant shall pay to
Landlord the greater of (i) the amount, if any, by which (A) the Annual Fixed
Rent, Additional Rent and other charges which would be payable hereunder from
the date of such demand to the end of what would be the then unexpired term of
this Lease had such termination not occurred, shall exceed (B) the then fair
rental value of the Premises for the same period, reduced to amortize over such
period all costs or expenses which Landlord would incur to obtain such fair
market rent, or (ii) an amount equal to the lesser of (x) the Annual Fixed Rent,
Additional Rent and other charges that would have been payable for the remainder
of the term of this Lease had such termination not occurred or (y) the aggregate
of the Annual Fixed Rent, Additional Rent and other charges accrued in the
twelve (12) months ended next prior to such termination (without reduction for
any free rent or other concession or abatement) except that in the event the
term of this Lease is so terminated prior to the expiration of the first full
year of the term of this Lease, the damages which Landlord may elect to recover
pursuant to clause (ii) (y) of this paragraph shall be calculated as if such
termination had occurred on the first anniversary of the Commencement Date and
there had been no so-called free rent or other rental concession or any rental
abatement.

Nothing contained in this Lease shall, however, limit or prejudice the right of
Landlord to prove for and obtain in proceedings for bankruptcy or insolvency by
reason of the termination of this Lease, an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount be
greater than, equal to, or less than the amount of the loss or damages referred
to above.

In case of any Default of Tenant, re-entry, expiration and repossession by
summary proceedings or otherwise, Landlord may (i) relet the Premises or any
part or parts thereof, either in the name of Landlord or otherwise, for a term
or terms which may at Landlord’s option be equal to or less than or exceed the
period which would otherwise have constituted the balance of the term of this
Lease and may grant concessions or free rent to the extent that Landlord
considers advisable and necessary to relet the same and (ii) may make such
alterations, repairs and decorations in the Premises as Landlord in its sole
judgment considers advisable and necessary for the purpose of reletting the
Premises; and the making of such alterations, repairs and decorations shall not
operate or be construed to release Tenant from liability hereunder as
aforesaid.  Landlord shall in no event be liable in any way whatsoever for
failure to relet the Premises, or, in the event that the Premises are relet, for
failure to collect the rent under such reletting.

To the fullest extent permitted by law, Tenant hereby expressly waives any and
all rights of redemption granted under any present or future laws in the event
of Tenant being evicted or dispossessed, or in the event of Landlord obtaining
possession of the Premises, by reason of the violation by Tenant of any of the
covenants and conditions of this Lease.

8.3              Remedies Cumulative.  Except as expressly provided otherwise in
Section 8.2, any and all rights and remedies which Landlord may have under this
Lease, and at law and equity (including without limitation actions at law for
direct, indirect, special and consequential (foreseeable and unforeseeable)
damages), for Tenant’s failure to comply with its obligations under this Lease
shall be cumulative and shall not be deemed inconsistent with each other, and
any two or more of all such rights and remedies may be exercised at the same
time insofar as permitted by law.

8.4              Landlord’s Right to Cure Defaults.  After the expiration of all
applicable notice and cure periods (except in the event of any imminent threat
to person or property, in which case no notice shall be needed), Landlord shall
have the right, but shall not be required, to pay such sums or do any act which
requires the expenditure of monies which may be necessary or appropriate by
reason of the failure or neglect of Tenant to comply with any of its obligations
under this Lease (irrespective of whether the same shall have ripened into a
Default of Tenant), and in the event of the exercise of such right by Landlord,
Tenant agrees to pay to Landlord forthwith upon demand, as Additional Rent, all
such sums including reasonable attorneys fees, together with interest thereon at
a rate (the “Default Rate”) equal to the lesser of four percent (4%) over the
Prime Rate or the maximum rate allowed by law.  “Prime Rate” shall mean the
annual floating rate of interest, determined daily and expressed as a percentage
from time to time announced by Bank of America as its “prime” or “base” rate,
so-called, or if at any time Bank of America ceases to announce such a rate, as
announced by the largest national or state-chartered banking institution then
having an office in the city of Boston and announcing such a rate.  If at any
time neither Bank of America nor the largest national or state-chartered banking
institution having an office in the city of Boston is announcing such a floating
rate, “Prime Rate” shall mean a rate of interest, determined daily, which is two
(2) percentage points above the 14-day moving average closing trading price of
90-day Treasury Bills.

8.5              Holding Over.  Any holding over by Tenant after the expiration
or early termination of the term of this Lease shall be treated as a daily
tenancy at sufferance at a rate equal to 1.5 times the greater of (x) the fair
market rental value for the Premises on a month-to-month basis or (y) the sum of
Annual Fixed Rent plus Additional Rent in effect immediately prior to the
expiration or earlier termination of the term.  Tenant shall also pay to
Landlord all damages, direct and/or consequential, sustained by reason of any
such holding over.  Otherwise, all of the covenants, agreements and obligations
of Tenant applicable during the term of this Lease shall apply and be performed
by Tenant during such period of holding over as if such period were part of the
term of this Lease.

8.6              Effect of Waivers of Default.  Any consent or permission by
Landlord to any act or omission by Tenant shall not be deemed to be consent or
permission by Landlord to any other similar or dissimilar act or omission and
any such consent or permission in one instance shall not be deemed to be consent
or permission in any other instance.

8.7              No Waiver, etc.  The failure of Landlord or Tenant to seek
redress for violation of, or to insist upon the strict performance of, any
covenant or condition of this Lease shall not be deemed a waiver of such
violation nor prevent a subsequent act, which would have originally constituted
a violation, from having all the force and effect of an original violation.  The
receipt by Landlord of rent with knowledge of the breach of any covenant of this
Lease shall not be deemed to have been a waiver of such breach by Landlord, or
by Tenant, unless such waiver be in writing signed by the party to be charged. 
No consent or waiver, express or implied, by Landlord or Tenant to or of any
breach of any agreement or duty shall be construed as a waiver or consent to or
of any other breach of the same or any other agreement or duty.

8.8              No Accord and Satisfaction.  No acceptance by Landlord of a
lesser sum than the Annual Fixed Rent, Additional Rent or any other charge then
due shall be deemed to be other than on account of the earliest installment of
such rent or charge due, nor shall any endorsement or statement on any check or
any letter accompanying any check or payment as rent or other charge be deemed
an accord and satisfaction, and Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance of such installment
or pursue any other remedy in this Lease provided.

ARTICLE 9

Rights of Holders

9.1              Rights of Mortgagees or Ground Lessor.  This Lease, and all
rights of Tenant hereunder, are and shall be subject and subordinate to any
ground or master lease, and all renewals, extensions, modifications and
replacements thereof, and to all mortgages, which may now or hereafter affect
the Building or the Property and/or any such lease, whether or not such
mortgages shall also cover other lands and/or buildings and/or leases, to each
and every advance made or hereafter to be made under such mortgages, and to all
renewals, modifications, replacements and extensions of such leases and such
mortgages and all consolidations of such mortgages.  This Section shall be
self-operative and no further instrument of subordination shall be required.  In
confirmation of such subordination, Tenant shall promptly execute, acknowledge
and deliver any instrument that Landlord, the lessor under any such lease or the
holder of any such mortgage or any of their respective successors in interest
may reasonably request to evidence such subordination.  Any lease to which this
Lease is subject and subordinate is herein called “Superior Lease” and the
lessor of a Superior Lease or its successor in interest, at the time referred
to, is herein called “Superior Lessor”; and any mortgage to which this Lease is
subject and subordinate, is herein called “Superior Mortgage” and the holder of
a Superior Mortgage is herein called “Superior Mortgagee”.

If any Superior Lessor or Superior Mortgagee or the nominee or designee of any
Superior Lessor or Superior Mortgagee shall succeed to the rights of Landlord
under this Lease, whether through possession or foreclosure action or delivery
of a new lease or deed, or otherwise, then at the request of such party so
succeeding to Landlord’s rights (herein called “Successor Landlord”) and upon
such Successor Landlord’s written agreement to accept Tenant’s attornment,
Tenant shall attorn to and recognize such Successor Landlord as Tenant’s
landlord under this Lease and shall promptly execute and deliver any instrument
that such Successor Landlord may reasonably request to evidence such
attornment.  Upon such attornment, this Lease shall continue in full force and
effect as a direct lease between the Successor Landlord and Tenant upon all of
the terms, conditions and covenants as are set forth in this Lease, except that
the Successor Landlord (unless formerly the landlord under this Lease) shall not
be (a) liable in any way to Tenant for any act or omission, neglect or default
on the part of Landlord under this Lease, (b) responsible for any monies owing
by or on deposit with Landlord to the credit of Tenant, (c) subject to any
counterclaim or setoff which theretofore accrued to Tenant against Landlord, (d)
bound by any modification of this Lease subsequent to such Superior Lease or
Superior Mortgage, or by any previous prepayment of Annual Fixed Rent or
Additional Rent for more than one (1) month, which was not approved in writing
by the Successor Landlord, (e) liable to the Tenant beyond the Successor
Landlord’s interest in the Property, (f) responsible for the performance of any
work to be done by Landlord under this Lease to render the Premises ready for
occupancy by the Tenant, or (g) required to remove any person occupying the
Premises or any part thereof, except if such person claims by, through or under
the Successor Landlord.  Tenant agrees at any time and from time to time to
execute a suitable instrument in confirmation of Tenant’s agreement to attorn,
as aforesaid.

9.2              Modifications.  If any Superior Lessor or Superior Mortgagee
shall require any modification(s) of this Lease, Tenant shall, at Landlord’s
request, promptly execute and deliver to Landlord such instruments effecting
such modification(s) as Landlord shall require, provided that such
modification(s) do not adversely affect in any material respect any of Tenant’s
rights under this Lease.  In addition, and notwithstanding Section 9.1 to the
contrary, any Superior Lessor or Superior Mortgagee may, at its option,
subordinate the Superior Lease or Superior Mortgage of which it is the lessor or
holder to this Lease by giving Tenant ten (10) days prior written notice of such
election, whereupon this Lease shall, irrespective of dates of execution,
delivery and recording, be superior to such Superior Lease or Superior Mortgage
and no other documentation shall be necessary to effect such change.

9.3              Subordination, Non-Disturbance and Attornment.  At Tenant’s
request, Landlord shall use reasonable efforts (without the obligation to incur
expense or liability in connection with such efforts) to obtain a so-called
non-disturbance agreement from any such Superior Lessor or Superior Mortgagee
which agreement may be in the form customarily used by such Superior Lessor or
Superior Mortgagee, or if no such form exists, in any commercially reasonable
form, subject to the conditions and limitations of Sections 9.1 and 9.2,
provided, however, that if, despite such reasonable efforts, Landlord is unable
to obtain such agreement, such failure shall not constitute a default by
Landlord under this Lease.

ARTICLE 10

Miscellaneous Provisions

10.1          Notices.  Except as may be expressly provided herein otherwise,
all notices, requests, demands, consents, approvals or other communications
(“Notices”) to or upon the respective parties hereto shall be in writing, shall
be delivered by hand or mailed by certified or registered mail, return receipt
requested, or by a nationally recognized courier service that provides a receipt
for delivery such as Federal Express, United Parcel Service or U.S. Postal
Service Express Mail and shall be addressed as follows: if intended for
Landlord, to the Original Address of Landlord set forth in Section 1.1 of this
Lease with copies to Landlord at 400 Centre Street, Newton, MA 02458, Attn:
Jennifer B. Clark (or to such other address or addresses as may from time to
time hereafter be designated by Landlord by Notice to Tenant); and if intended
for Tenant, addressed to Tenant at the Original Address of Tenant set forth in
Section 1.1 of this Lease until the Commencement Date and thereafter to the
Property (or to such other address or addresses as may from time to time
hereafter be designated by Tenant by Notice to Landlord).  Notices shall be
effective on the date delivered (or the first date such delivery is attempted
and refused) to the party to which such Notice is required or permitted to be
given or made under this Lease.  Notices from Landlord may be given by
Landlord’s Agent, if any, or Landlord’s attorney.

10.2          Quiet Enjoyment; Landlord’s Right to Make Alterations, Etc. 
Landlord agrees that upon Tenant’s paying the rent and performing and observing
the agreements, conditions and other provisions on its part to be performed and
observed, Tenant shall and may peaceably and quietly have, hold and enjoy the
Premises during the term hereof without any manner of hindrance or molestation
from Landlord or anyone claiming under Landlord, subject, however, to the terms
of this Lease; provided, however, Landlord reserves the right at any time and
from time to time (in accordance with Section 6.1.6 of this Lease), without the
same constituting breach of Landlord’s covenant of quiet enjoyment or an actual
or constructive eviction, and without Landlord incurring any liability to Tenant
or otherwise affecting Tenant’s obligations under this Lease, to make such
changes, alterations, improvements, repairs or replacements in or to the
interior and exterior of the Building (including the Premises) and the fixtures
and equipment thereof, and in or to the Property, or properties adjacent
thereto, as Landlord may deem necessary or desirable, and to change (provided
that there be no unreasonable obstruction of the right of access to the Premises
by Tenant and that Landlord use commercially reasonable efforts to minimize, to
the extent practical, any interference with the conduct of business at the
Premises) the arrangement and/or location of entrances or passageways, doors and
doorways, corridors, elevators, or other common areas of the Building and
Property.

Without incurring any liability to Tenant, Landlord may permit access to the
Premises and open the same, whether or not Tenant shall be present, upon any
demand of any receiver, trustee, assignee for the benefit of creditors, sheriff,
marshal or court officer Landlord reasonably believes is entitled to such access
for the purpose of taking possession of, or removing, Tenant’s property or for
any other lawful purpose (but this provision and any action by Landlord
hereunder shall not be deemed a recognition by Landlord that the person or
official making such demand has any right or interest in or to this Lease, or in
or to the Premises), or upon demand of any representative of the fire, police,
building, sanitation or other department of the city, state or federal
governments.

10.3          Lease not to be Recorded; Confidentiality of Lease Terms.  Tenant
agrees that it will not record this Lease.  Both parties shall, upon the request
of either (and at the expense of the requesting party), execute and deliver a
notice or short form of this Lease in such form, if any, as may be acceptable
for recording with the land records of the governmental entity responsible for
keeping such records for the city of Alexandria, Virginia.  In no event shall
such document set forth the rent or other charges payable by Tenant pursuant to
this Lease; and any such document shall expressly state that it is executed
pursuant to the provisions contained in this Lease and is not intended to vary
the terms and conditions of this Lease.

Tenant acknowledges that the terms under which the Landlord has leased the
Premises to Tenant (including, without limitation, the rental rate(s), term and
other financial and business terms), constitute confidential information of
Landlord (“Confidential Information”).  Tenant covenants and agrees to keep the
Confidential Information confidential and not to disclose the same to third
parties; provided, however, that such Confidential Information may be disclosed
by Tenant to those of its officers, employees, attorneys, accountants, lenders
and financial advisors (collectively, “Representatives”) who need to know such
information in connection with Tenant’s use and occupancy of the Premises and
for financial reporting and credit related activities.  Tenant furthermore
agrees to inform its Representatives of the confidential nature of such
Confidential Information and to use all reasonable efforts to cause each
Representative to treat such Confidential Information confidentially and in
accordance with the terms of this paragraph.  Notwithstanding the foregoing,
Landlord acknowledges that Tenant is engaged as a Federal Government contractor
and, as such, may, now or in the future, be subject to audit or review wherein
Tenant may be required to disclose to the Federal Government the terms and
conditions of this Lease.

10.4          Assignment of Rents and Transfer of Title; Limitation of
Landlord’s Liability.  Tenant agrees that the assignment by Landlord of
Landlord’s interest in this Lease, or the rents payable hereunder, whether
absolute or conditional in nature or otherwise, which assignment is made to the
holder of a mortgage on property which includes the Premises, shall never be
treated as an assumption by such holder of any of the obligations of Landlord
hereunder unless such holder shall, by notice sent to Tenant, specifically
otherwise elect and that, except as aforesaid, such holder shall be treated as
having assumed Landlord’s obligations hereunder (subject to the limitations set
forth in Section 9.1) only upon foreclosure of such holder’s mortgage and the
taking of possession of the Premises.

The term “Landlord”, so far as covenants or obligations to be performed by
Landlord are concerned, shall be limited to mean and include only the owner or
owners at the time in question of Landlord’s interest in the Property, and in
the event of any transfer or transfers of such title to said property, Landlord
(and in case of any subsequent transfers or conveyances, the then grantor) shall
be concurrently freed and relieved from and after the date of such transfer or
conveyance, without any further instrument or agreement, of all liability with
respect to the performance of any covenants or obligations on the part of
Landlord contained in this Lease thereafter to be performed, it being intended
hereby that the covenants and obligations contained in this Lease on the part of
Landlord, shall, subject as aforesaid, be binding on Landlord, its successors
and assigns, only during and in respect of their respective period of ownership
of such interest in the Property.

Notwithstanding the foregoing, in no event shall the acquisition of Landlord’s
interest in the Property by a purchaser which, simultaneously therewith, leases
Landlord’s entire interest in the Property back to Landlord or the seller
thereof be treated as an assumption by operation of law or otherwise, of
Landlord’s obligations hereunder.  Tenant shall look solely to such
seller-lessee, and its successors from time to time in title, for performance of
Landlord’s obligations hereunder.  The seller-lessee, and its successors in
title, shall be the Landlord hereunder unless and until such purchaser expressly
assumes in writing the Landlord’s obligations hereunder.

Tenant shall not assert nor seek to enforce any claim for breach of this Lease
against any of Landlord’s assets other than Landlord’s interest in the Property,
and Tenant agrees to look solely to such interest for the satisfaction of any
liability or claim against Landlord under this Lease, it being specifically
agreed that in no event whatsoever shall Landlord ever be personally liable for
any such liability.  In addition, Landlord hereby notifies Tenant that the
Declaration of Trust of Hub Properties Trust provides, and Tenant agrees, that
no trustee, officer, director, general or limited partner, member, shareholder,
beneficiary, employee or agent of Landlord (including any person or entity from
time to time engaged to supervise and/or manage the operation of Landlord) shall
be held to any liability, jointly or severally, for any debt, claim, demand,
judgment, decree, liability or obligation of any kind (in tort, contract or
otherwise) of, against or with respect to Landlord or arising out of any action
taken or omitted for or on behalf of Landlord.

10.5          Landlord’s Default.  Landlord shall not be deemed to be in breach
of, or in default in the performance of, any of its obligations under this Lease
unless it shall fail to perform such obligation(s) and such failure shall
continue for a period of thirty (30) days, or such additional time as is
reasonably required to correct any such breach or default, after written notice
has been given by Tenant to Landlord specifying the nature of Landlord’s alleged
breach or default.  Tenant shall have no right to terminate this Lease for any
breach or default by Landlord hereunder and no right, for any such breach or
default, to offset or counterclaim against any rent due hereunder.  In no event
shall Landlord ever be liable to Tenant for any punitive damages or for any loss
of business or any other indirect, special or consequential damages suffered by
Tenant from whatever cause.  Tenant further agrees that if Landlord shall have
failed to cure any such breach or default within thirty (30) days of such notice
to Landlord (or if such breach or default cannot be cured within said time, then
within such additional time as may be necessary if within said thirty days
Landlord has commenced and is diligently pursuing the remedies necessary to cure
such breach or default), then the holder(s) of any mortgage(s) or the lessor
under any ground lease entitled to notice pursuant to Section 10.6 shall have an
additional thirty (30) days within which to cure such breach or default if such
breach or default cannot be cured within that time, then such additional time as
may be necessary, if within such thirty (30) days any such holder or lessor has
commenced and is diligently pursuing the remedies necessary to cure such breach
or default (including but not limited to commencement of foreclosure
proceedings, if necessary to effect such cure).

Where provision is made in this Lease for Landlord’s consent and Tenant shall
request such consent and Landlord shall fail or refuse to give such consent,
Tenant shall not be entitled to any damages for any withholding by Landlord of
its consent, it being intended that Tenant’s sole remedy shall be an action for
specific performance or injunction, and that such remedy shall be available only
in those cases where Landlord is expressly required not to withhold its consent
unreasonably.

10.6          Notice to Mortgagee and Ground Lessor.  After receiving notice
from any party that it holds a mortgage which includes the Premises as part of
the mortgaged premises, or that it is the ground lessor under a lease with
Landlord, as ground lessee, which includes the Premises as part of the demised
premises, no notice from Tenant to Landlord shall be effective unless and until
a copy of the same is given to such holder or ground lessor, and the curing of
any of Landlord’s defaults by such holder or ground lessor shall be treated as
performance by Landlord.

10.7          Brokerage.  Tenant warrants and represents that it has dealt with
no broker in connection with the consummation of this Lease, other than Scheer
Partners, Inc., and in the event of any brokerage claims or liens, other than by
Scheer Partners, Inc., against Landlord or the Property predicated upon or
arising out of prior dealings with Tenant, Tenant agrees to defend the same and
indemnify and hold Landlord harmless against any such claim, and to discharge
any such lien.

10.8          Applicable Law and Construction.  This Lease shall be governed by
and construed in accordance with the laws of the state or district in which the
Property is located and if any provisions of this Lease shall to any extent be
invalid, the remainder of this Lease shall not be affected thereby.  Tenant
expressly acknowledges and agrees that Landlord has not made and is not making,
and Tenant, in executing and delivering this Lease, is not relying upon, any
warranties, representations, promises or statements, except to the extent that
the same are expressly set forth in this Lease or in any other written agreement
which may be made between the parties concurrently with the execution and
delivery of this Lease and which shall expressly refer to this Lease.  All
understandings and agreements heretofore made between the parties are merged in
this Lease and any other such written agreement(s) made concurrently herewith,
which alone fully and completely express the agreement of the parties and which
are entered into after full investigation, neither party relying upon any
statement or representation not embodied in this Lease or any other such written
agreement(s) made concurrently herewith.  This Lease may be amended, and the
provisions hereof may be waived or modified, only by instruments in writing
executed by Landlord and Tenant.  The titles of the several Articles and
Sections contained herein are for convenience only and shall not be considered
in construing this Lease.  The submission of this document for examination and
negotiation does not constitute an offer to lease, or a reservation of, or
option for, the Premises, and Tenant shall have no right to the Premises
hereunder until the execution and delivery hereof by both Landlord and Tenant. 
Except as herein otherwise provided, the terms hereof shall be binding upon and
shall inure to the benefit of the successors and assigns, respectively, of
Landlord and Tenant and, if Tenant shall be an individual, upon and to his
heirs, executors, administrators, successors and assigns.  If two or more
persons or parties are named as Tenant herein, (i) each of such persons or
parties shall be jointly and severally liable for the obligations of the Tenant
hereunder, and Landlord may proceed against any one without first having
commenced proceedings against any other of them and (ii) Landlord may require
that all notices, requests, demands, consents, approvals or other communications
delivered by Tenant under the Lease must be executed by each person or party
named as Tenant herein.  Each term and each provision of this Lease to be
performed by Tenant shall be construed to be both an independent covenant and a
condition and time is of the essence with respect to the exercise of any of
Tenant’s rights under this Lease.  The reference contained to successors and
assigns of Tenant is not intended to constitute a consent to assignment of
Tenant.  Except as otherwise set forth in this Lease, any obligations of Tenant
(including, without limitation, rental and other monetary obligations, repair
and maintenance obligations and obligations to indemnify Landlord), shall
survive the expiration or earlier termination of this Lease, and Tenant shall
immediately reimburse Landlord for any expense incurred by Landlord in curing
Tenant’s failure to satisfy any such obligation (notwithstanding the fact that
such cure might be effected by Landlord following the expiration or earlier
termination of this Lease).

10.9          Rooftop Dish.  Tenant, at its sole cost and expense, and subject
to compliance with the provisions of this Section 10.9, shall have the right to
install and operate during the term of the Sublease, and thereafter during the
term of this Lease (i) one (1) satellite dish not to exceed 18 inches in
diameter (the “Dish”) in a location on the roof of the Building to be designated
by Landlord (the “Dish Area”), and to run cables and lines from the Dish to the
Premises using the common shafts, chases and conduits of the Building intended
for such purpose to the extent that the same may be available after meeting
Landlord’s requirements for the Building (the Dish and associated cables and
lines are hereinafter referred to collectively as the “Dish System”).  Tenant
shall pay all taxes assessed against Landlord and any sales or other taxes
arising out of Tenant’s installation and/or operation of the Dish System.

Tenant shall prepare plans and specifications for the Dish System in accordance
with the requirements of Exhibit C, which plans and specifications shall be
subject to review and approval by Landlord as provided in Exhibit C.  Upon final
approval by Landlord of Tenant’s plans and specifications for the Dish System,
Tenant may install the Dish System provided that such installation shall be
performed in accordance with any requirements of Landlord’s insurance
carrier(s), and with the requirements of Section 6.2.6, Exhibit C and all other
applicable provisions of this Lease.

Landlord shall have no obligation to provide any services to the Dish Area or to
make any alterations, repairs or replacements to any portion of the Building or
Property in order to accommodate the installation or operation of the Dish
System.  Tenant agrees that it shall be required, at its sole cost and expense,
to perform any roof reinforcement reasonably required by Landlord to accommodate
the weight of the Dish on the Building roof and to avoid any roof penetrations
other than as expressly approved by Landlord in writing in advance.

Tenant shall, at its sole cost and expense, perform all repairs and maintenance
to the Dish System as are necessary to keep it in good and clean working order,
appearance and condition, reasonable use and wear thereof excepted, and Tenant
shall promptly repair any damage to the Building or Property caused by the
installation or operation of the Dish System.  The operation of the Dish System
shall, at all times, be in compliance with all applicable codes, laws, rules and
regulations.  Tenant may not relocate or modify any portion of the Dish System
without, in each instance, obtaining Landlord’s prior written approval to such
relocation or modification, which shall not be unreasonably withheld,
conditioned or delayed.  All components of the Dish System shall be at the sole
risk of Tenant and Landlord shall have no liability to Tenant in the event any
portion of the Dish System is damaged for any reason.

The Dish System shall provide communications for Tenant only, and no other
person or firm shall make use of the Dish System.

Tenant shall, at the expiration or earlier termination of Tenant’s right to
occupy the Premises, remove the entire Dish System (except that Landlord shall
have the right to require Tenant to leave any cabling, wires or conduit
installed within the Building), repair any damage caused by such removal, and
restore the Dish Area to a condition substantially the same condition as existed
prior to the installation of the Dish System.  Tenant agrees that its
obligations hereunder shall be subject to the provisions of Section 6.1.9,
including all of Landlord’s rights and remedies.

Landlord reserves the right, upon reasonable notice to Tenant, to require Tenant
to relocate the Dish System or any of its constitute components, at Tenant’s
sole cost and expense, if necessary in connection with any repairs, renovations,
improvements or additions to the Building or Property.  In addition, Landlord
reserves the right to require Tenant to relocate the Dish to another portion of
the roof designated by Landlord for any other reason in Landlord’s sole
discretion, provided such other portion of the roof is adequate for Tenant’s
purposes and Landlord pays the reasonable costs of relocating the Dish.

Tenant shall be entitled to obtain access to the Dish Area both during and
before and after Normal Building Operating Hours, but only if (i) Tenant shall
have given Landlord reasonable advance notice of the need therefor, and (ii)
Tenant is accompanied by an authorized representative of Landlord during such
access.  Any such access shall be subject to Landlord’s reasonable security
measures and, in the event access is required before or after Normal Building
Operating Hours, Landlord may require Tenant to pay, as Additional Rent, the
reasonable costs incurred by Landlord to provide such access to Tenant.

Tenant shall not allow the Dish System to interfere with any equipment installed
or operating in or from the Building as of the date Tenant commences operation
of, or shall subsequently modify, Tenant’s Dish.

Witness the execution hereof under seal on the day and year first above written.

Landlord:

 

HUB PROPERTIES TRUST

 

 

By:    /s/ Jennifer B. Clark                                           
Jennifer B. Clark
Senior Vice President

 

 

Tenant:

 

DIMENSIONS INTERNATIONAL, INC.

 

 

By:    /s/ Darrell L. Crapps                                          
Name:  Darrell L. Crapps
Title:  VP Corporate Operations
Hereunto duly authorized


 

 

EXHIBIT A
[Floor plan]







